Exhibit 10.1

EXECUTION VERSION

 

 

 

STERIS plc

$50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027  

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027  

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029  

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029  

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029  

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032  

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032  

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of January 23, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING                                PAGE  

SECTION 1.

 

AUTHORIZATION OF NOTES

     1   

Section 1.1.

 

Series A Notes

     1   

SECTION 2.

 

SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES

     2   

Section 2.1.

 

Initial Sale of Notes

     2   

Section 2.2.

 

Guarantees

     3   

Section 2.3.

 

Subsequent Sales

     4   

SECTION 3.

 

INITIAL CLOSING

     4   

SECTION 4.

 

CONDITIONS TO CLOSING

     5   

Section 4.1.

 

Representations and Warranties

     5   

Section 4.2.

 

Performance; No Default

     5   

Section 4.3.

 

Compliance Certificates

     6   

Section 4.4.

 

Opinions of Counsel

     6   

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

     6   

Section 4.6.

 

Sale of Other Notes

     7   

Section 4.7.

 

Security Documents

     7   

Section 4.8.

 

[Reserved]

     7   

Section 4.9.

 

[Reserved]

     7   

Section 4.10.

 

Private Placement Number

     7   

Section 4.11.

 

Changes in Organization Structure

     7   

Section 4.12.

 

Funding Instructions

     7   

Section 4.13.

 

Acceptance of Appointment to Receive Service of Process

     7   

Section 4.14.

 

Proceedings and Documents

     7   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     8   

Section 5.1.

 

Organization; Power and Authority

     8   

Section 5.2.

 

Authorization, Etc.

     8   

Section 5.3.

 

Disclosure

     8   

Section 5.4.

 

Organization and Ownership of Shares of Material Subsidiaries

     8   

Section 5.5.

 

Financial Statements

     9   

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     9   

Section 5.7.

 

Governmental Authorizations, Etc.

     10   

Section 5.8.

 

Litigation; Observance of Statutes and Orders

     10   

Section 5.9.

 

Taxes

     10   

 

-i-



--------------------------------------------------------------------------------

Section 5.10.

 

Title to Property; Leases

     11   

Section 5.11.

 

Licenses, Permits, Etc.

     11   

Section 5.12.

 

Compliance with ERISA

     11   

Section 5.13.

 

Private Offering by the Company

     12   

Section 5.14.

 

Use of Proceeds; Margin Regulations

     13   

Section 5.15.

 

Existing Debt

     13   

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     13   

Section 5.17.

 

Status under Certain Statutes

     15   

Section 5.18.

 

Ranking of Obligations

     15   

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

     15   

Section 6.1.

 

Purchase for Investment

     15   

Section 6.2.

 

Source of Funds

     15   

SECTION 7.

 

INFORMATION AS TO THE COMPANY

     17   

Section 7.1.

 

Financial and Business Information

     17   

Section 7.2.

 

Officer’s Certificate

     20   

Section 7.3.

 

Electronic Delivery

     20   

Section 7.4.

 

Inspection

     21   

SECTION 8.

 

PREPAYMENT OF THE NOTES

     21   

Section 8.1.

 

Required Prepayments

     21   

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     22   

Section 8.3.

 

Allocation of Partial Prepayments

     22   

Section 8.4.

 

Maturity; Surrender, Etc.

     22   

Section 8.5.

 

Purchase of Notes

     22   

Section 8.6.

 

Make-Whole Amount

     23   

Section 8.7.

 

Swap Breakage

     29   

Section 8.8.

 

Change in Control

     31   

Section 8.9.

 

Prepayment for Tax Reasons

     32   

SECTION 9.

 

AFFIRMATIVE COVENANTS

     34   

Section 9.1.

 

Compliance with Law

     34   

Section 9.2.

 

Insurance

     34   

Section 9.3.

 

Maintenance of Properties

     34   

Section 9.4.

 

Payment of Taxes

     35   

Section 9.5.

 

Existence, Etc.

     35   

Section 9.6.

 

Notes to Rank Pari Passu

     35   

Section 9.7.

 

Guaranty

     35   

Section 9.8.

 

Security

     36   

Section 9.9.

 

Restricted Subsidiaries

     36   

Section 9.10.

 

Transactions with Affiliates

     37   

SECTION 10.

 

NEGATIVE COVENANTS

     38   

 

-ii-



--------------------------------------------------------------------------------

Section 10.1.

 

Subsidiary Indebtedness

     38   

Section 10.2.

 

Financial Covenants

     40   

Section 10.3.

 

Limitation on Liens

     40   

Section 10.4.

 

Mergers and Consolidations, Etc.

     42   

Section 10.5.

 

Dispositions

     43   

Section 10.6.

 

Changes in Accounting

     44   

Section 10.7.

 

Designation of Subsidiaries

     44   

Section 10.8.

 

Terrorism Sanctions Regulations

     45   

SECTION 11.

 

EVENTS OF DEFAULT

     45   

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

     48   

Section 12.1.

 

Acceleration

     48   

Section 12.2.

 

Other Remedies

     49   

Section 12.3.

 

Rescission

     49   

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     50   

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     50   

Section 13.1.

 

Registration of Notes

     50   

Section 13.2.

 

Transfer and Exchange of Notes

     50   

Section 13.3.

 

Replacement of Notes

     51   

SECTION 14.

 

PAYMENTS ON NOTES

     51   

Section 14.1.

 

Place of Payment

     51   

Section 14.2.

 

Home Office Payment

     51   

SECTION 15.

 

EXPENSES, ETC.

     52   

Section 15.1.

 

Transaction Expenses

     52   

Section 15.2.

 

Certain Taxes

     52   

Section 15.3.

 

Survival

     53   

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     53   

SECTION 17.

 

AMENDMENT AND WAIVER

     53   

Section 17.1.

 

Requirements

     53   

Section 17.2.

 

Solicitation of Holders of Notes

     54   

Section 17.3.

 

Binding Effect, Etc.

     55   

Section 17.4.

 

Notes Held by Company, Etc.

     55   

SECTION 18.

 

NOTICES

     55   

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

     56   

 

-iii-



--------------------------------------------------------------------------------

SECTION 20.

 

CONFIDENTIAL INFORMATION

     56   

SECTION 21.

 

SUBSTITUTION OF PURCHASER

     57   

SECTION 22.

 

MISCELLANEOUS

     58   

Section 22.1.

 

Successors and Assigns

     58   

Section 22.2.

 

Payments Due on Non-Business Days

     58   

Section 22.3.

 

Severability

     58   

Section 22.4.

 

Construction

     58   

Section 22.5.

 

Counterparts

     59   

Section 22.6.

 

Governing Law

     59   

Section 22.7.

 

Submission to Jurisdiction; Waiver of Jury Trial

     59   

Section 22.8.

 

Obligation to Make Payment in Applicable Currency

     60   

Section 22.9.

 

Determinations Involving Different Currencies

     62   

Section 22.10.

 

Change in Currencies

     62   

SECTION 23.

 

TAX INDEMNIFICATION; FATCA INFORMATION

     62   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

  

—

  

Information Relating to Initial Purchasers

SCHEDULE B

  

—

  

Defined Terms

SCHEDULE 5.3

  

—

  

Disclosure Materials

SCHEDULE 5.4

  

—

  

Organization and Ownership of Shares of Material Subsidiaries

SCHEDULE 5.5

  

—

  

Financial Statements

SCHEDULE 5.8

  

—

  

Litigation, Observance of Statutes and Orders

SCHEDULE 5.11

  

—

  

License, Permits, Etc.

SCHEDULE 5.14

  

—

  

Use of Proceeds

SCHEDULE 5.15

  

—

  

Existing Debt

SCHEDULE 8.6

  

—

  

Swap Agreements

SCHEDULE 9.10

  

—

  

Affiliate Transactions

EXHIBIT 1-A

  

—

  

Form of 3.93% Senior Notes, Series A-1, due February 27, 2027

EXHIBIT 1-B

  

—

  

Form of 1.86% Senior Notes, Series A-2, due February 27, 2027

EXHIBIT 1-C

  

—

  

Form of 4.03% Senior Notes, Series A-3, due February 27, 2029

EXHIBIT 1-D

  

—

  

Form of 2.04% Senior Notes, Series A-4, due February 27, 2029

EXHIBIT 1-E

  

—

  

Form of 3.04% Senior Notes, Series A-5, due February 27, 2029

EXHIBIT 1-F

  

—

  

Form of 2.30% Senior Notes, Series A-6, due February 27, 2032

EXHIBIT 1-G

  

—

  

Form of 3.17% Senior Notes, Series A-7, due February 27, 2032

EXHIBIT 1.5

  

—

  

Form of Supplemental Note

EXHIBIT 2.2(a)

  

—

  

Form of Affiliate Guaranty

EXHIBIT 2.3

  

—

  

Form of Supplemental Note Purchase Agreement

EXHIBIT 4.4(a)

  

—

  

Form of Opinion of Special Counsel to the Company and the Guarantors

EXHIBIT 4.4(b)

  

—

  

Form of Opinion of Special Counsel to the Purchasers

EXHIBIT QPP

  

—

  

Form of QPP Certificate

 

-v-



--------------------------------------------------------------------------------

STERIS plc

5960 Heisley Road

Mentor, Ohio 44060-1834

$50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027  

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027  

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029  

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029  

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029  

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032  

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032  

Dated as of January 23, 2017

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

STERIS plc, a public limited company organized under the laws of England and
Wales (the “Company”), agrees with each of the Initial Purchasers as follows:

 

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1.    Series A Notes. The Company will authorize the issuance and sale
of:

(a)    $50,000,000 aggregate principal amount of its 3.93% Senior Notes,
Series A-1, due February 27, 2027 (the “Series A-1 Notes”);

(b)    €60,000,000 aggregate principal amount of its 1.86% Senior Notes,
Series A-2, due February 27, 2027 (the “Series A-2 Notes”);

(c)    $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”);

(d)    €20,000,000 aggregate principal amount of its 2.04% Senior Notes,
Series A-4, due February 27, 2029 (the “Series A-4 Notes”);

(e)    £45,000,000 aggregate principal amount of its 3.04% Senior Notes,
Series A-5, due February 27, 2029 (the “Series A-5 Notes”);

(f)    €19,000,000 aggregate principal amount of its 2.30% Senior Notes,
Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and

(g)    £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Series A-6 Notes and the Series A-7 Notes are hereinafter referred to as the
“Series A Notes”).

The Series A Notes shall be substantially in the form set out in Exhibit 1-A,
1-B, 1-C, 1-D, 1-E, 1-F and 1-G, respectively, with such changes therefrom, if
any, as may be approved by the Purchasers and the Company. Certain capitalized
terms used in this Note Purchase Agreement (this “Agreement”) are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

Section 1.2.    Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 (and/or an equivalent amount in Euros and/or
Pounds Sterling, as reasonably determined by the Company based on the exchange
rates of such other currencies) and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series, (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series (and/or an equivalent amount in Euros and/or Pounds Sterling, as
reasonably determined by the Company based on the exchange rates of such other
currencies), (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be subject to required amortization, if any,
and optional prepayments, and (g) shall be expressed to mature on the stated
maturity date, all as set forth in the Supplemental Note Purchase Agreement
relating thereto and shall otherwise be substantially in the form attached
hereto as Exhibit 1.2; provided, no Supplemental Notes shall be issued if at the
time of issuance thereof and after giving effect to the application of proceeds
therefor, any Default or Event of Default shall have occurred and be continuing.
The Series A Notes and the Supplemental Notes are herein sometimes collectively
referred to as the “Notes” and individually as a “Note.” As used herein, the
term “Notes” shall include, without limitation, each Note delivered pursuant to
this Agreement and any other Supplemental Note Purchase Agreement at the Closing
and/or at any Supplemental Closing and each Note delivered in substitution or
exchange for any such Note pursuant hereto.

 

SECTION 2. SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES.

Section 2.1.    Initial Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Initial Closing provided for in
Section 3, Series A Notes in the principal amount and of the tranche specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers named in Schedule A hereto are
herein sometimes collectively referred to as the “Initial Purchasers.” The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder. Without
limiting the foregoing, the Company understands and agrees that each

 

-2-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Purchaser’s commitment to purchase the Series A Notes as herein contemplated
does not constitute a commitment, obligation or indication of interest to
purchase any Supplemental Notes.

Section 2.2.    Guarantees. (a) The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Affiliates of the Company that (i) are obligors under the Bank Credit Agreement
or a Material Credit Facility or (ii) guarantee the obligations of the obligors
under the Bank Credit Agreement or such Material Credit Facility (together with
any additional Affiliate who delivers a guaranty pursuant to Section 9.7, the
“Guarantors”) pursuant to the guaranty agreement substantially in the form of
Exhibit 2.2(a) attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the “Affiliate Guaranty”).

(b)    Any instruments, documents and agreements pursuant to which the Company
or any Subsidiary agrees to grant Liens in favor of a collateral agent (the
“Collateral Agent”) for the benefit of the holders of Notes are hereinafter
referred to as the “Collateral Documents.” The Collateral Documents and the
Affiliate Guaranty are hereinafter collectively referred to as the “Security
Documents.”

(c)    [Reserved].

(d)    If at any time the Company or any Affiliate shall grant to any one or
more of the Creditors security of any kind or provide any one or more of the
Creditors with additional guaranties or other credit support of any kind
pursuant to the requirements of a Material Credit Facility, then the Company or
such Affiliate shall grant to the holders of the Notes the same security or
guaranty so that the holders of the Notes shall at all times be secured on an
equal and pro rata basis with such Creditors. All such additional guaranties or
security shall be given to the holders of the Notes pursuant to Section 9.7 or
9.8, as applicable, of this Agreement.

(e)    The holders of the Notes agree that the obligations of any Affiliate
under the Affiliate Guaranty and the Liens of the Collateral Documents in
respect of all or any part of the collateral therein described shall be
automatically released and discharged without the necessity of further action on
the part of the holders of the Notes if, and to the extent, (i) the
corresponding guaranty or Lien given pursuant to the terms of any Material
Credit Facility is released, (ii) such Affiliate is no longer, if applicable, a
borrower or issuer under any Material Credit Facility and (iii) no Default or
Event of Default shall have occurred and then be continuing or result therefrom
(or should any Default or Event of Default then exist or result, at such later
time as any such Default or Event of Default shall cease to exist or result
therefrom), provided that in the event the Company or any Affiliate shall again
become obligated under or with respect to the previously discharged Affiliate
Guaranty or Material Credit Facility, or again grant the discharged Lien, as the
case may be, pursuant to the terms and provisions of the relevant Material
Credit Facility, then the Lien granted by the Company or its Subsidiaries under
a Collateral Document or the obligations of such Affiliate under the Affiliate
Guaranty, as the case may be, shall be reinstated and any release thereof
previously given shall be deemed null and void, and such Affiliate Guaranty
shall again benefit the holders of the Notes on an equal and pro

 

-3-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

rata basis. Any release by the holders of the Notes under this Section 2.2(e)
shall be deemed to have occurred concurrently with the release and discharge
under the Material Credit Facilities. Further, any reinstatement of an Affiliate
Guaranty or Lien pursuant to the terms hereof shall comply with the terms of
Sections 9.7 and 9.8 hereof. The Company shall promptly notify the holders of
the Notes of any release of an Affiliate Guaranty pursuant to this
Section 2.2(e) and shall deliver evidence of any release or discharge of a
guaranty or Lien in customary form.

Section 2.3.    Subsequent Sales. At any time, and from time to time, the
Company and one or more Eligible Purchasers may enter into an agreement
substantially in the form of the Supplemental Note Purchase Agreement attached
hereto as Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the
Company shall agree to sell to each such Eligible Purchaser named on the
Supplemental Purchaser Schedule attached thereto (collectively, the
“Supplemental Purchasers”) and, subject to the terms and conditions herein and
therein set forth, each such Supplemental Purchaser shall agree to purchase from
the Company the aggregate principal amount of the Series of Supplemental Notes
(which series shall be at least $25,000,000 (and/or an equivalent amount in
Euros and/or Pounds Sterling, as reasonably determined by the Company based on
the exchange rates of such other currencies) and may consist of more than one
different and separate tranches, but all such different and separate tranches of
the same Series shall constitute one Series) described in such Supplemental Note
Purchase Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental Notes of the Series described in such Supplemental Note
Purchase Agreement will take place at the location, date and time set forth
therein at a closing (a “Supplemental Closing”). At such Supplemental Closing
the Company will deliver to each such Supplemental Purchaser one or more Notes
of the Series to be purchased by such Supplemental Purchaser registered in such
Supplemental Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Notes of such Series to be purchased by such
Supplemental Purchaser and in the denomination or denominations specified with
respect to such Supplemental Purchaser in such Supplemental Purchaser Schedule
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account on the date of such
Supplemental Closing (a “Supplemental Closing Date”) (as specified in a notice
to each such Supplemental Purchaser at least three Business Days prior to such
Supplemental Closing Date).

 

SECTION 3. INITIAL CLOSING.

This Agreement shall be executed and delivered in advance of the Closing at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, on January 23, 2017. The sale and purchase of the Series A Notes to be
purchased by each Initial Purchaser shall occur at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, at 10:00 a.m. (Chicago
time), at a closing (the “Initial Closing”) on February 27, 2017. At the Initial
Closing the Company will deliver to each Initial Purchaser the Series A Notes in
the tranche to be purchased by such Initial Purchaser in the form of a single
Series A Note for each tranche of the Notes to be purchased by such Initial
Purchaser (or such greater number of Series A Notes in denominations of at least
$1,000,000, €1,000,000 or £1,000,000, as applicable, as such Initial Purchaser
may request) dated the date of the Initial Closing and registered in such

 

-4-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Initial Purchaser’s name (or in the name of its nominee), against delivery by
such Initial Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to its accounts at
PNC BANK and CITIBANK, as referred to in the written instructions delivered
pursuant to Section 4.12 hereof. If at the Initial Closing the Company shall
fail to tender such Series A Notes to an Initial Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Initial Purchaser’s satisfaction, such Initial Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Initial Purchaser may have by
reason of such failure or such nonfulfillment. The Initial Closing and each
Supplemental Closing are hereinafter sometimes each referred to as “Closing.”

 

SECTION 4. CONDITIONS TO CLOSING.

Each Initial Purchaser’s obligation to execute and deliver this Agreement on the
date hereof is subject to the representations and warranties of the Company in
this Agreement being correct when made on the date hereof. Each Initial
Purchaser’s obligation to purchase and pay for the Series A Notes to be sold at
the Initial Closing is subject to the fulfillment to its satisfaction prior to
or on the date of the Initial Closing to the following conditions set forth in
this Section 4. Each Supplemental Purchaser’s obligation to execute and deliver
a Supplemental Note Purchase Agreement and the obligations of each Supplemental
Purchaser to purchase and pay for the Notes to be sold at the applicable
Supplemental Closing is subject to the fulfillment to such Supplemental
Purchasers’ satisfaction prior to or on the date of such Supplemental Closing,
of the following conditions set forth in this Section 4.

Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made on the
date of the Initial Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and,
in the case of any Supplemental Closing, the representations and warranties of
the Company in this Agreement, as modified by any amendment, supplement or
superseding provision pursuant to the Supplemental Note Purchase Agreement shall
be correct when made on the date of such Supplemental Closing (or if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b)    The representations and warranties of each Guarantor in the Affiliate
Guaranty shall be correct when made on the date of the Initial Closing (or if
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and, in the case of any Supplemental
Closing, the representations and warranties of the Guarantor, as modified by any
amendment, supplement or superseding provision pursuant to any supplemental
agreement shall be correct when made on the date of such Supplemental Closing
(or if such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied with all material agreements and conditions contained in this
Agreement (or in the applicable Supplemental Note Purchase Agreement) required
to be performed or complied with

 

-5-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

by it prior to or at the time of such applicable Closing, and immediately before
and after giving effect to the issue and sale of the Notes (and the application
of the proceeds thereof as contemplated by Schedule 5.14), no Default or Event
of Default shall have occurred and be continuing and no Control Event or Change
in Control shall have occurred.

(b)    Each Guarantor shall have performed and complied with all material
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the time of such applicable
Closing.

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such applicable Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been
fulfilled.

(b)    Guarantor Officer’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of such
applicable Closing certifying that the conditions set forth in Sections 4.1(b),
4.2(b) and 4.11 have been fulfilled.

(c)    Authorization Certificate. The Company shall have delivered to such
Purchaser a certificate dated the date of such applicable Closing certifying as
to the resolutions attached thereto and other legal proceedings relating to the
authorization, execution and delivery of the Notes, this Agreement or the
Supplemental Note Purchase Agreement, as the case may be, and any Security
Documents to which it is a party.

(d)    Guarantor Authorization Certificate. Each Guarantor shall have delivered
to such Purchaser a certificate dated the date of such applicable Closing,
certifying as to the resolutions attached thereto and other legal proceedings
relating to the authorization, execution and delivery of the Affiliate Guaranty.

Section 4.4.    Opinions of Counsel. Each Purchaser shall have received opinions
in form and substance satisfactory to it, dated the date of such applicable
Closing (a) from counsel for the Company and the Guarantors, which may include
in-house counsel, covering the matters set forth in Exhibit 4.4(a) (and the
Company hereby instructs its counsel to deliver such opinion to such Purchaser)
and (b) from Chapman and Cutler LLP, its special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as it may reasonably request.

Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of such
applicable Closing each Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which it is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject it to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect

 

-6-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

on the date of the applicable Closing. If requested by a Purchaser, such
Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact as it may reasonably specify to enable it to determine whether
such purchase is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with such applicable
Closing, the Company shall sell to each of the Purchasers, and each of the
Purchasers shall purchase, the Notes to be purchased by them at such Closing as
specified in Schedule A to this Agreement or the Supplemental Note Purchase
Agreement, as the case may be.

Section 4.7.    Security Documents. At each Supplemental Closing, the Security
Documents (including, without limitation, the Affiliate Guaranty), if any, shall
be amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.

Section 4.8.    [Reserved].

Section 4.9.    [Reserved].

Section 4.10.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Notes then to be issued.

Section 4.11.    Changes in Organization Structure. Other than as permitted by
the terms of this Agreement, the Company and the Guarantors shall not have
changed their jurisdiction of organization or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.12.    Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number, (c) the account name and number
into which the purchase price for the Notes is to be deposited, (d) the name and
telephone number of the account representative responsible for verifying receipt
of such funds and (e) any other information that may be required to effect such
transfer.

Section 4.13.    Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance by C T Corporation
System, with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011, of the appointment and designation provided for by Section 22.7(e)
for the period from the date of this Agreement to February 27, 2033 (and the
payment in full of all fees in respect thereof).

Section 4.14.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
each Purchaser and its special

 

-7-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

counsel, and it and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as it or they may
reasonably request.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser as of the date of this
Agreement and on the date of the Closing those representations and warranties
set forth in Sections 5.1 through Section 5.18:

The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement or amend, as appropriate, the following representations
and warranties, as well as the schedules related thereto, pursuant to a
Supplemental Note Purchase Agreement on the date of each Supplemental Closing;
provided that no such supplement or amendment to any representation or warranty
applicable to any Supplemental Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on the date of the Initial Closing or any determination of the falseness
or inaccuracy thereof within the limitations of Section 11(e).

Section 5.1.    Organization; Power and Authority. The Company is a public
limited company duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
legal power and authority to own or hold under lease the properties it purports
to own or hold under lease, to transact the business it transacts and proposes
to transact, to execute and deliver this Agreement, the Notes and any Security
Documents to which it is a party and to perform the provisions hereof and
thereof.

Section 5.2.    Authorization, Etc. This Agreement, the Notes and any Security
Documents to which it is a party have been duly authorized by all necessary
corporate or other organizational action on the part of the Company, and this
Agreement constitutes, and upon execution and delivery thereof and upon receipt
of consideration therefor, each Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3.    Disclosure. This Agreement, the Securities and Exchange
Commission filings, press releases and other documents identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made. Since March 31, 2016,
there has been no change in the financial condition, operations, business or
properties of the Company or any of its Subsidiaries except changes that
individually or in the aggregate

 

-8-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

would not reasonably be expected to have a Material Adverse Effect, except as
disclosed in Schedule 5.3 and 5.8.

Section 5.4.    Organization and Ownership of Shares of Material Subsidiaries.
(a) Schedule 5.4 includes the list of the Company’s Subsidiaries as filed with
the Securities and Exchange Commission on Form 10-K as of March 31, 2016,
showing, as to each Material Subsidiary and certain other of the Company’s
Subsidiaries, the correct name thereof and the jurisdiction of its organization
as of such date. Unless otherwise set forth on Schedule 5.4, each Material
Subsidiary is a Restricted Subsidiary.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Material Subsidiary owned by the Company and its Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Material Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4 and except for Liens permitted by
Section 10.3(e)).

(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing (if applicable) under the laws of its
jurisdiction of organization, except as would not reasonably be expected to
materially affect the Consolidated Group as a whole, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except as would not reasonably be expected to materially affect the
Consolidated Group as a whole.

Section 5.5.    Financial Statements. The Company has made available to each
Purchaser copies of the consolidated financial statements of the Company and its
Subsidiaries included in those reports listed on Schedule 5.5. All of said
financial statements that have been made available (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such financial statements and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and any
Security Documents to which it is a party will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Restricted Subsidiary (except
the creation of Liens contemplated by the Collateral Documents) under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, memorandum of association, articles of association, or
by-laws, or any other Material agreement or instrument to which the Company or
any Restricted Subsidiary is bound or by which the

 

-9-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Company or any Restricted Subsidiary or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Restricted Subsidiary or (c) violate any provision of any statute or other rule
or regulation of any Governmental Authority applicable to the Company or any
Restricted Subsidiary.

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement, the Notes or the Security
Documents to which it is a party, including any thereof required in connection
with the obtaining of Dollars, Euros or Pounds Sterling to make payments under
this Agreement or the Notes and the payment of such Dollars, Euros or Pounds
Sterling to Persons resident in the United States of America. It is not
necessary to ensure the legality, validity, enforceability or admissibility into
evidence in England and Wales of this Agreement or the Notes that any thereof or
any other document be filed, recorded or enrolled with any Governmental
Authority, or that any such agreement or document be stamped with any stamp,
registration or similar transaction tax.

Section 5.8.    Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b)     Except as disclosed in Schedule 5.8, neither the Company nor any
Restricted Subsidiary is in default under any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.9.    Taxes. (a) The Company and its Restricted Subsidiaries have
filed all tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments payable by them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Restricted Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Company is
subject to taxation by HM Revenue and Customs and has paid all such taxes due
other than those the failure to pay would not have a Material Adverse Effect.

(b)     No liability for any tax, directly or indirectly, imposed, assessed,
levied or collected by or for the account of any Governmental Authority of the
United Kingdom or any political

 

-10-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

subdivision thereof will be incurred by the Company or any holder of a Note as a
result of the execution or delivery of this Agreement or the Notes and no
deduction or withholding in respect of Taxes imposed by or for the account of
the United Kingdom is required to be made from any payment by the Company under
this Agreement or the Notes except for any such liability, withholding or
deduction imposed, assessed, levied or collected by or for the account of any
such Governmental Authority of the United Kingdom arising out of circumstances
described in clause (i) through (v) of Section 23(b).

Section 5.10.    Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

Section 5.11.    Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance which have not resulted in and would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 436 or 430 of the Code (or the predecessor provisions of
Sections 401(a)(29) or 412 of the Code), other than such liabilities or Liens as
would not individually or in the aggregate reasonably be expected to be
Material.

(b)    (i) The present value of the aggregate benefit liabilities under each of
the Plans subject to ERISA (other than Multiemployer Plans or plans described in
Section 5.12(d)), determined as of the end of such Plan’s most recently ended
plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $25,000,000. (ii) The present value of the accrued
benefit liabilities (whether or not vested) under each Non-U.S. Plan that is
funded, determined as of the end of the Company’s most recently ended fiscal
year on the basis of reasonable actuarial assumptions specified in the most
recent Financial Statements, did not exceed the current value

 

-11-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

of the assets of such Non-U.S. Plan allocable to such benefit liabilities by
more than $40,000,000 For purposes of clause (i) above, the term “benefit
liabilities” has the meaning specified in Section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in Section 3 of
ERISA and for purposes of clause (ii) above and Section 11(j)(iv) below, the
term “present value of the accrued benefit liabilities” has the same meaning as
the term “benefit obligations at end of year”, and the term “current value of
the assets” has the same meaning as the term “fair value of plan assets at end
of year, in each case as set forth in the most recent Financial Statements.

(c)    The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Accounting Standards Codification Topic 715-60, without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Company and its Restricted Subsidiaries does not exceed $25,000,000.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

(f)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.

Section 5.13.    Private Offering by the Company. Neither the Company nor,
assuming the accuracy of the Offeree Letter, anyone acting on its behalf has
offered the Series A Notes, the Affiliate Guaranty or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Initial Purchasers, and not more than 5 other Institutional Investors, each of
which has been offered the Series A Notes at a private sale for investment.
Neither the Company nor, assuming the accuracy of the Offeree Letter, anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes or the Affiliate Guaranty to the registration
requirements of Section 5 of the Securities Act.

 

-12-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be, used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.    Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Borrowed Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Borrowed Debt not listed on Schedule 5.15 does not exceed $25,000,000) of the
Company and its Restricted Subsidiaries as of September 30, 2016, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Borrowed Debt of the Company or
its Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary
is in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt of the Company or such Restricted
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Restricted Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Borrowed Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment, other than with respect to any such
Borrowed Debt, a default under which would not individually or in the aggregate
have a Material Adverse Effect.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name

 

-13-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person in violation
of U.S. Economic Sanctions or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (i) in connection with any investment
in, or any transactions or dealings with, any Blocked Person in violation of
U.S. Economic Sanctions or (ii) otherwise in violation of U.S. Economic
Sanctions.

(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or

 

-14-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

which would cause any holder to be in violation of any law or regulation
applicable to such holder; and

(3)     No part of the proceeds from the sale of the Notes hereunder will be,
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

Section 5.18.    Ranking of Obligations. The Notes and all other obligations
under this Agreement of the Company will, upon issuance of the Notes, rank at
least pari passu in right of payment with all other present and future unsecured
Debt (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other unsecured Debt of the Company.

 

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (i) it is purchasing the Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof; provided that the
disposition and sale of its or their property shall at all times be within its
or their control, and (ii) it and any such pension or trust funds are a
“qualified institutional buyer” within the meaning of Rule 144A(a)(1) under the
Securities Act. Each Purchaser understands that the Notes and the Affiliate
Guaranty have not been, and will not be, registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes and the
Affiliate Guaranty.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of

 

-15-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Insurance Commissioners (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed ten percent (10%) of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
its state of domicile; or

(b)     the Source is a separate account that is maintained solely in connection
with its fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)     the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by it to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)     the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)     the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of

 

-16-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or

(f)     the Source is a governmental plan; or

(g)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)     the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2 and, as applicable, in Section 7.1(e) below, the
terms “employee benefit plan”, “governmental plan”, “party in interest” and
“separate account” shall have the respective meanings assigned to such terms in
Section 3 of ERISA.

 

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1.    Financial and Business Information. The Company shall furnish,
prior to the Initial Closing, to each Initial Purchaser and, on or after the
Initial Closing, to each holder of Notes:

(a)     Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of:

(i)     a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

(ii)     consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

 

-17-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(b)     Annual Statements — within 140 days after the end of each fiscal year of
the Company, copies of,

(i)     a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and

(ii)     consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c)     SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, (ii) each
regular or periodic report, each registration statement (other than any
registration statement on Form S-8) that shall have become effective (without
exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission and (iii) the Annual Report and
Accounts filed by the Company with Companies House;

(d)     Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e)     Employee Benefits Matters — promptly, and in any event within five
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

(i)     with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice

 

-18-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)     the taking by the PBGC of steps to institute, or the threatening in
writing by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii)     any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; or

(iv)     receipt of notice of the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans which would
be reasonably expected to have a Material Adverse Effect;

(f)     Requested Information — with reasonable promptness and subject to
Section 20, such other available information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries or relating to the ability of the Company or any
Guarantor to perform its obligations hereunder and under the Notes or its
Affiliate Guaranty as from time to time may be reasonably requested, prior to
the Initial Closing, by any such Initial Purchaser or on or after the Initial
Closing, by any holder of Notes, including any such requests in connection with
a formal request by the Securities Valuation Office of the NAIC (or any
successor to the duties thereof) related to the assignment or maintenance of a
designation of a rating with respect to the Notes;

(g)     Supplemental Note Purchase Agreements — promptly, and in any event
within ten Business Days after the issuance of any Supplemental Notes, a correct
and complete copy of the Supplemental Note Purchase Agreement executed in
connection with such issuance; and

(h)     Investigations and Litigation — promptly after a Responsible Officer of
the Company obtains knowledge of the commencement thereof, notice of all
actions, suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator that would adversely affect the legality,
validity and enforceability of any material provision of this Agreement in any
material respect.

 

-19-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 7.2.    Officer’s Certificate. Each set of financial statements
furnished to a Purchaser or a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied or preceded by a certificate of a
Senior Financial Officer setting forth:

(a)     Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.2 hereof during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence). In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.4) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and

(b)     Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Restricted Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3.    Electronic Delivery. Financial statements, officers’
certificates and other materials required to be delivered by the Company to an
Initial Purchaser or a holder of Notes pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if (i) such financial
statements satisfying the requirements of Section 7.1(a) or (b) and related
certificate satisfying the requirements of Section 7.2 are delivered, prior to
the Initial Closing, to such Initial Purchaser or, on or after the Initial
Closing, to such holder of Notes by e-mail at the email address provided to the
Company by such Initial Purchaser or such holder in writing, (ii) the Company
shall have timely filed such Form 10-Q or Form 10-K, satisfying the requirements
of Section 7.1(a) or (b) as the case may be, with the SEC on “EDGAR” and shall
have made such Form available on its home page on the worldwide web (at the date
of this Agreement located at www.steris.com) and shall have delivered the
related certificate satisfying the requirements of Section 7.2, prior to the
Initial Closing, to such Initial Purchaser or, on or after the Initial Closing,
such holder of the Notes by e-mail at the email address provided to the Company
by such Initial Purchaser or holder in writing, (iii) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and related certificate
satisfying the requirements of Section 7.2 are timely posted by or on behalf of
the Company in IntraLinks or on any other similar website to which, prior to the
Initial Closing, such Initial Purchaser and, on or after the

 

-20-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Initial Closing, such holder of Notes has free access, (iv) the Company shall
have filed any of the items referred to in Section 7.1(c)(i) or (ii) with the
SEC on “EDGAR”, or the Company shall have made such items available on its home
page on the worldwide web or if any of such items are timely posted by or on
behalf of the Company on IntraLinks or any other similar website to which, prior
to the Initial Closing, such Initial Purchaser and, on or after the Initial
Closing, such holder of Notes has free access or (v) the Company shall have
filed the item referred to in Section 7.1(c)(iii) with Companies House or the
Company shall have made such item available on its home page on the worldwide
web or if such item is timely posted by or on behalf of the Company on
IntraLinks or any other similar website to which, prior to the Initial Closing,
such Initial Purchase and, on or after the Initial Closing, such holder of Notes
has free access; provided however, that in the case of any of clause (ii),
(iii), (iv) or (v) the Company shall concurrently with such filing or posting
give notice to such Initial Purchaser and such holder of Notes of such posting
or filing. Each Initial Purchaser and holder shall be responsible for providing
its email address to the Company on a timely basis to enable the Company to
effect deliveries via email pursuant to clauses (i) or (ii) above.
Notwithstanding the foregoing or any IntraLinks or similar electronic delivery,
the parties agree that the provisions of Section 20 shall control the actions of
the parties with respect to Confidential Information delivered to, or received
by, the Purchasers or holders of the Notes.

Section 7.4.    Inspection. The Company shall permit the representatives of,
prior to the Initial Closing, each Initial Purchaser and, on or after the
Initial Closing, each holder of Notes that is an Institutional Investor:

(a)     No Default — if no Default or Event of Default then exists, at the
expense of such Initial Purchaser or holder and upon reasonable prior notice to
the Company, to visit the principal executive office of the Company, to discuss
the affairs, finances and accounts of the Company and its Restricted
Subsidiaries with a Senior Financial Officer of the Company, and, with the
consent of the Company (which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Restricted
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b)     Default — if a Default or Event of Default then exists, at the expense
of the Company and upon reasonable prior notice to the Company, to visit and
inspect any of the offices or properties of the Company or any Restricted
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective Senior Financial
Officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Restricted Subsidiaries), all at such times and as often as may
be reasonably requested in writing.

 

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1.    Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Series A Notes is required prior to the final
maturity thereof.

 

-21-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 8.2.    Optional Prepayments with Make-Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any Series of the Notes, in an amount not less
than 10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, (i) plus the Make-Whole Amount determined for the prepayment date
with respect to such principal amount, (ii) plus any applicable Net Loss and
(iii) minus any applicable Net Gain. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

(b)     Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.3.    Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among each
tranche of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of each
tranche of the Notes of such Series not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount plus any applicable Net Loss and minus
any applicable Net Gain. From and after such date, unless the Company shall fail
to pay such amounts, as aforesaid, interest on such principal amount shall cease
to accrue. Any Note paid or prepaid in full shall be surrendered to the Company
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.

Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Controlled Affiliate (nor solicit, request or induce any other Affiliate) to
purchase, redeem,

 

-22-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

prepay or otherwise acquire, directly or indirectly, any of the outstanding
tranches of the Notes of any Series except (a) upon the payment or prepayment of
each tranche of the Notes of such Series in accordance with the terms of this
Agreement or the applicable Supplemental Note Purchase Agreement pursuant to
which the Notes of such Series were issued or (b) pursuant to an offer to
purchase made by the Company or a Controlled Affiliate pro rata to the holders
of all Notes of such Series at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 51% of
the principal amount of the Notes of such Series then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Notes of such Series of
such offer shall be extended by the number of days necessary to give each such
remaining holder at least 10 Business Days from its receipt of such notice to
accept such offer. The Company will promptly cancel all Notes acquired by it or
any Controlled Affiliate pursuant to any payment, prepayment or purchase of
Notes pursuant to any provision of this Agreement or the applicable Supplemental
Note Purchase Agreement and no Notes may be issued in substitution or exchange
for any such Notes.

Section 8.6.    Make-Whole Amount.

(a)     Make-Whole Amount with respect to Non-Swapped Notes. The term
“Make-Whole Amount” means, with respect to any Non-Swapped Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Non-Swapped Note over the
amount of such Called Principal; provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.

“Non-Swapped Note” means any Note that is not a Swapped Note.

“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt-edged securities reasonably agreed by holders of at
least 51% of the Non-Swapped Notes denominated in Sterling and the Company.

 

-23-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably agreed by holders of at least 51% of the
Non-Swapped Notes denominated in Euros and the Company.

“Reinvestment Yield” means,

(a)     with respect to the Called Principal of any Non-Swapped Note denominated
in Dollars, 0.50% over the yield to maturity implied by (a) the ask-side yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” of the Bloomberg Financial Markets Services
Screen (or, if not available, any other nationally recognized trading screen
reporting on-line intraday trading in the U.S. Treasury securities) for actively
traded on-the-run U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(b) if such yields are not reported as of such time or the yields reported as of
such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded on-the-run U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by
(i) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between (1) the actively traded on-the-run U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and less than the Remaining Average Life; and

(b)     with respect to the Called Principal of any Non-Swapped Note denominated
in Euros, the sum of (x) 0.50% plus (y) the yield to maturity implied by (i) the
ask-side yields reported, as of 10:00 A.M. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXGE” on Bloomberg Financial
Markets (or such other display as may replace “Page PXGE” on Bloomberg Financial
Markets) for the benchmark German Bund having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported are not
ascertainable, the average of the ask-side yields as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (a) converting quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between (1) the
benchmark German Bund with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (2) the benchmark German
Bund with the maturity closest to and less than the Remaining Average Life of
such Called Principal. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Non-Swapped
Note; and

 

-24-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(c)     with respect to any Non-Swapped Note denominated in Sterling, the sum of
(x) 0.50% plus (y) the yield to maturity implied by (i) the yields reported as
of 10:00 A.M. (London time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PXUK” (or such other display as may replace Page PXUK) on Bloomberg Financial
Markets) for the then most actively traded “on the run” UK Gilt securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, (ii) if (A) Page PXUK (or its successor screen on
Bloomberg Financial Markets) is unavailable or (B) the calculation in Page PXUK
ceases to be in keeping with the Formula for the Calculation of Redemption
Yields (the “Formula”) indicated by the Joint Index and Classification Committee
of the Faculty of Actuaries as reported in the Journal of the Institute of
Actuaries Volume 105, Part I, 1978, Page 18, the gross redemption yield as
published in the Financial Times of London on the second Business Day preceding
the Settlement Date with respect to such Called Principal, for the then most
actively traded “on the run” UK Gilt securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date or
(iii) if (A) (1) Page PXUK (or its successor screen on Bloomberg Financial
Markets) is unavailable or (2) the calculation in Page PXUK ceases to be in
keeping with the Formula and (B) the Financial Times of London is unavailable or
ceases to publish such gross redemption yield, the average of the ask-side
yields as determined by Recognized British Government Bond Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the actively traded gilt-edged security
with the maturity closest to and greater than such Remaining Average Life of
such Called Principal and (2) the actively traded gilt-edged security with the
maturity closest to and less than such Remaining Average Life of such Called
Principal. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Non-Swapped Note;

provided that in no event shall the Reinvestment Yield calculated pursuant to
clause (a), (b) or (c) hereof be less than 0.50%.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest

 

-25-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

payment will be reduced by the amount of interest accrued to such Settlement
Date and required to be paid on such Settlement Date pursuant to Section 8.2 or
12.1.

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

(b)     Make-Whole Amount with respect to Swapped Notes. The term “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount, provided that the Make-Whole Amount may not in any event
be less than zero. All payments of Make-Whole Amount in respect of any Swapped
Note shall be made in Dollars. For the purposes of determining the Make-Whole
Amount with respect to any Swapped Note, the following terms have the following
meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note. The holder of a Swapped Note that enters into
a New Swap Agreement shall within three Business Days thereafter deliver a
summary of the terms of the New Swap Agreement to the Company.

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.6 hereto, (y) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (z) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a

 

-26-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
copy of the confirmation, assumption or termination related thereto.

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.

 

-27-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% over the yield to maturity implied by
(a) the ask-side yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Swapped
Note Called Notional Amount, on the display designated as “Page PX1” of the
Bloomberg Financial Markets Services Screen (or, if not available, any other
nationally recognized trading screen reporting on-line intraday trading in the
U.S. Treasury securities) for actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Swapped Note Remaining Average Life of
such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date, or (b) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in Federal Reserve Statistical Release H.15 (519) (or
any comparable successor publication) for actively traded on-the-run
U.S. Treasury securities having a constant maturity equal to the Swapped Note
Remaining Average Life of such Swapped Note Called Notional Amount as of such
Swapped Note Settlement Date. Such implied yield will be determined, if
necessary, by (i) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between (1) the actively traded on-the-run U.S. Treasury security with
the maturity closest to and greater than the Swapped Note Remaining Average Life
and (2) the actively traded on-the-run U.S. Treasury security with the maturity
closest to and less than the Swapped Note Remaining Average Life; provided that
in no event shall the Swapped Note Reinvestment Yield be less than 0.50%.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note

 

-28-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Called Principal is made prior to its originally scheduled payment date,
provided that if such Swapped Note Settlement Date is not a date on which an
interest payment is due to be made under the terms of such Swapped Note, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Swapped Note Settlement Date and required
to be paid on such Swapped Note Settlement Date pursuant to Section 8.2 or
Section 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.7.    Swap Breakage. If any Swapped Note is prepaid pursuant to
Section 8.2, Section 8.8, or Section 8.9 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, then (a) any resulting Net
Loss in connection therewith shall be reimbursed to the holder of such Swapped
Note by the Company in Dollars upon any such prepayment or repayment of such
Swapped Note and (b) (i) any resulting Net Gain in connection therewith shall be
deducted from the Make-Whole Amount, if any, provided that, the Make-Whole
Amount in respect of such Swapped Note may not in any event be less than zero
and (ii) if after the deduction of the Net Gain from the Make-Whole Amount, such
Make-Whole Amount is equal to zero and there is remaining Net Gain, such
remainder shall be converted by the holder of the affected Swapped Note from
Dollars to the Applicable Currency at the current Dollar/Applicable Currency
Exchange Rate, as determined as of 10:00 A.M. (New York City time) on the day
such Swapped Note is prepaid or accelerated as indicated on the applicable
screen of Bloomberg Financial Markets (any such calculation shall be reported to
the Company in reasonable detail and shall be binding on the Company absent
demonstrable error) and deducted from any principal or interest to be paid to
the holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Section 8.2, Section 8.8, or Section 8.9 or
Section 12.1. Each holder of a Swapped Note shall be responsible for calculating
its own Net Loss or Net Gain, as the case may be, and Swap Breakage Amount in
Dollars upon the prepayment or repayment of all or any portion of such Swapped
Note, and such calculations as reported to the Company in reasonable detail
shall be binding on the Company absent demonstrable error. Each holder of a
Swapped Note shall promptly provide documentation relating to any valuation of
the related Swap as reasonably requested by the Company (including definitive
documentation relating to such Swap).

As used in this Section 8.7 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the total of the
Swapped Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount exceeds the sum of (x) the total of the Swapped Note Called
Principal and the Swapped Note Called Accrued Interest Amount plus (or minus in
the case of an amount paid) (y) the Swap Breakage Amount received (or paid) by
the holder of such Swapped Note; and “Net Gain” means the amount, if any, by
which the total of the Swapped Note Called Notional Amount and the Swapped Note
Called Notional Accrued Interest Amount is exceeded by the sum of (x) the total
of the Swapped Note Called Principal and the Swapped Note Called Accrued
Interest

 

-29-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Amount plus (or minus in the case of an amount paid) (y) the Swap Breakage
Amount received (or paid) by such holder. For purposes of any determination of
any “Net Loss” or “Net Gain,” the Swapped Note Called Principal and the Swapped
Note Called Accrued Interest Amount shall be determined by the holder of the
affected Swapped Note by converting Applicable Currency into Dollars at the
current Applicable Currency/Dollar exchange rate, as determined as of 10:00 A.M.
(New York City time) on the day such Swapped Note is prepaid or accelerated as
indicated on the applicable screen of Bloomberg Financial Markets and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error.

“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.

“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due to the holder of the
related Swapped Note under the terms of the Swap Agreement to which such holder
is a party attributable to and in exchange for the Swapped Note Called Accrued
Interest Amount.

As used in this Section 8.7, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or an early termination
under the ISDA 1992 Multi-Currency Cross Border Master Agreement or ISDA 2002
Master Agreement, as applicable (the “ISDA Master Agreement”); provided,
however, that if such holder (or its predecessor in interest with respect to
such Swapped Note) was, but is not at the time, a party to an Original Swap
Agreement but is a party to a New Swap Agreement, then the Swap Breakage Amount
shall mean the lesser of (x) the gain or loss (if any) which would have been
received or incurred (by payment, through off-set or netting or otherwise) by
the holder of such Swapped Note under the terms of the Original Swap Agreement
(if any) in respect of such Swapped Note to which such holder (or any affiliate
thereof) was a party (or if such holder was never a party to an Original Swap
Agreement, then the last Original Swap Agreement to which the most recent
predecessor in interest to such holder as a holder of a Swapped Note was a
party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date and (y) the gain or
loss (if any) actually received or incurred by the holder of such Swapped Note,
in connection with the payment of such Swapped Note Called Principal on the
Swapped Note Settlement Date, under the terms of the New Swap Agreement to which
such holder (or any affiliate thereof) is a party. The holder of such Swapped
Note will make all calculations related to the Swap Breakage Amount in good
faith and in accordance with its customary practices for calculating such
amounts under the ISDA Master Agreement pursuant to which such Swap Agreement
shall have been entered into and assuming for the purpose of such calculation
that there are no other transactions entered into pursuant to such ISDA Master
Agreement (other than such Swap Agreement).

 

-30-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

The Swap Breakage Amount shall be payable in Dollars.

Section 8.8.    Change in Control.

(a)     Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.8.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.8 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.8.

(b)     Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.8, accompanied by the certificate described
in subparagraph (g) of this Section 8.8, and (ii) subject to subparagraph (d),
contemporaneously with the consummation of such Change in Control, it prepays
all Notes required to be prepaid in accordance with this Section 8.8.

(c)     Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.8 shall be an offer to prepay, in
accordance with and subject to this Section 8.8, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.8, such date shall be
(subject to subparagraph (f)) not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

(d)     Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.8. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.8, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.

(e)     Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment plus any
applicable Net Loss, minus any applicable Net Gain but without Make-Whole Amount
or other premium. The prepayment shall be made on the Proposed Prepayment Date
except as provided in subparagraph (f) of this Section 8.8.

 

-31-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(f)     Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraphs (a) and (b) and
accepted in accordance with subparagraph (d) of this Section 8.8 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. Subject to compliance with applicable law and other Company
obligations, the Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change in Control and the prepayment are expected to occur, and
(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.8 in respect of such Change in Control shall be
deemed rescinded).

(g)     Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.8
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the last date by which any holder of a
Note that wishes to accept such offer must have delivered notice thereof to the
Company, which date shall not be earlier than three Business Days prior to the
Proposed Prepayment Date.

(h)     Securities Laws. The Company will comply with all applicable
requirements of the Exchange Act and any other securities laws and regulations
thereunder to the extent those laws and regulations are applicable in connection
with the repurchase of the notes as a result of a Change in Control. To the
extent that the provisions of any such securities laws or regulations conflict
with the provisions of this Section 8.8, the Company will comply with those
securities laws and regulations and will not be deemed to have breached its
obligations under this Section 8.8 by virtue of any such conflict.

Section 8.9.    Prepayment for Tax Reasons. (a) If at any time as a result of a
Change in Tax Law (as defined below) the Company, in its reasonable judgment,
determines that it is or will be obligated to pay any additional amount under
Section 23 in respect of any payment of interest on account of any of the Notes
in an aggregate amount for all affected Notes equal to 5% or more of the
aggregate amount of such interest payment on account of all of the affected
Notes (“Additional Payments”), the Company may give the holders of all affected
Notes irrevocable written notice (each, a “Tax Prepayment Notice”) of the
prepayment of such affected Notes on a specified prepayment date (which shall be
a Business Day not less than 30 days nor more than 60 days after the date of
such notice) and the circumstances giving rise to the obligation of the Company
to make any Additional Payments and the amount thereof and stating that all of
the affected Notes shall be prepaid on the date of such prepayment at 100% of
the principal amount so prepaid together with interest accrued thereon to the
date of such prepayment plus any applicable Net Loss and minus any applicable
Net Gain, except in the case of an affected Note if

 

-32-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

the holder of such Note shall, by written notice given to the Company no more
than 20 days after receipt of the Tax Prepayment Notice or such later time as
the Company shall determine, reject such prepayment of such Note (each, a
“Rejection Notice”). The form of Rejection Notice shall also accompany the Tax
Prepayment Notice and shall state with respect to each Note covered thereby that
execution and delivery thereof by the holder of such Note shall operate as a
permanent waiver of such holder’s right to receive the Additional Payments
arising as a result of the circumstances described in the Tax Prepayment Notice
in respect of all future payments of interest on such Note (but not of such
holder’s right to receive any Additional Payments that arise out of
circumstances not described in the Tax Prepayment Notice or which exceed the
amount of the Additional Payment described in the Tax Prepayment Notice), which
waiver shall be binding upon such holder and upon all subsequent transferees of
such Note. The Tax Prepayment Notice having been given as aforesaid to each
holder of the affected Notes, the principal amount of such Notes together with
interest accrued thereon to the date of such prepayment plus any applicable Net
Loss and minus any applicable Net Gain (if the Tax Prepayment Notice is
applicable to Notes issued in any currency other than Dollars, the amount of any
Net Gain shall be converted by the holder of the affected Swapped Note from
Dollars to the Applicable Currency at the current Dollar/Applicable Currency
Exchange Rate, as determined as of 10:00 A.M. (New York City time) on the day
such Swapped Note is prepaid or accelerated as indicated on the applicable
screen of Bloomberg Financial Markets (any such calculation shall be reported to
the Company in reasonable detail and shall be binding on the Company absent
demonstrable error)) shall become due and payable on such prepayment date,
except in the case of Notes the holders of which have timely delivered a
properly completed Rejection Notice as aforesaid.

(b)    No prepayment of the Notes pursuant to this Section 8.9 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this
Section 8.9, any holder of more than one affected Note may act separately with
respect to each affected Note so held (with the effect that a holder of more
than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject (by way of, and subject to, timely delivery of
a properly completed Rejection Notice) such offer with respect to one or more
other affected Notes so held).

(c)    The Company may not offer to prepay Notes pursuant to this Section 8.9
unless (i) a Default or Event of Default does not then exist, (ii) the Company
has determined, in its discretion, that it has taken commercially reasonable
steps to mitigate the requirement to make the related Additional Payments and
(iii) the obligation to make such Additional Payments does not directly result
from actions taken by the Company or any Subsidiary (other than actions required
to be taken under applicable law). The Tax Prepayment Notice given pursuant to
this Section 8.9 shall certify that the foregoing conditions have been
satisfied.

(d)    For purposes of this Section 8.9: “Change in Tax Law” means (individually
or collectively with one or more prior changes) (i) an amendment to, or change
in, any law, treaty, rule or regulation affecting taxation in a Taxing
Jurisdiction after the date of the this Agreement, or an amendment to, or change
in, an official interpretation or application of such law, treaty, rule or
regulation after the date of this Agreement, which amendment or change is in
force and

 

-33-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

continuing or (ii) in the case of any other jurisdiction that becomes a Taxing
Jurisdiction after the date of this Agreement, an amendment to, or change in,
any law, treaty, rule or regulation of such jurisdiction, or an amendment to, or
change in, an official interpretation or application of such law, treaty, rule
or regulation, in any case after such jurisdiction shall have become a Taxing
Jurisdiction, which amendment or change is in force and continuing. No such
amendment or change shall constitute a Change in Tax Law unless the same would,
in the reasonable opinion of the Company (which shall be evidenced by an
Officer’s Certificate of the Company and supported by a written opinion of
counsel having recognized expertise in the field of taxation in the relevant
Taxing Jurisdiction, both of which shall be delivered to all holders of the
Notes prior to or concurrently with the Tax Prepayment Notice in respect of such
Change in Tax Law), affect the deduction or require the withholding of any tax
imposed by such Taxing Jurisdiction on any payment under this Agreement or on
the Notes.

 

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the date of the Initial Closing and
thereafter, so long as any of the Notes are outstanding, the Company covenants
that:

Section 9.1.    Compliance with Law. The Company will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws, and obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

Section 9.2.    Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Company reasonably
deems prudent.

Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Restricted Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear or any casualty which would not,
individually or in the aggregate, have a Material Adverse Effect), so that the
business carried on in connection therewith may be properly conducted at all
times; provided that this Section 9.3 shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, have a Material Adverse Effect.

 

-34-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 9.4.    Payment of Taxes. The Company will, and will cause each of its
Restricted Subsidiaries to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent;
provided that neither the Company nor any Restricted Subsidiary need pay any
such tax or assessment if (a) the amount, applicability or validity thereof is
contested by the Company or such Restricted Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Restricted Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of the Company or such Subsidiary or (b) the nonpayment of all such taxes and
assessments in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

Section 9.5.    Existence, Etc. Except as permitted by Section 10.4, the Company
will at all times preserve and keep in full force and effect its legal
existence. Except as permitted by Sections 10.4 and 10.5, the Company will at
all times preserve and keep in full force and effect the legal existence of each
of its Restricted Subsidiaries (unless merged into another Restricted
Subsidiary) and all rights and franchises of the Company and its Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such legal
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.

Section 9.6.    Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

Section 9.7.    Guaranty. The Company will cause each Affiliate which delivers a
Guaranty of outstanding borrowings or available borrowing capacity (subject only
to customary conditions) under a Material Credit Facility or becomes an obligor,
co-obligor, borrower or co-borrower of outstanding borrowings or has available
borrowing capacity (subject only to customary conditions) under a Material
Credit Facility to concurrently enter into an Affiliate Guaranty, and as
promptly as reasonably practicable will deliver to each of the holders of the
Notes the following items:

(a)     an executed counterpart of the joinder agreement pursuant to which such
Affiliate has become bound by the Affiliate Guaranty;

(b)     a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Affiliate making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Affiliate and the Affiliate Guaranty, as applicable;

(c)     such documents and evidence with respect to such Affiliate as the
Required Holders may reasonably request in order to establish the existence and,
if

 

-35-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

applicable, good standing of such Affiliate and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(d)     an opinion of counsel reasonably satisfactory to the Required Holders to
the effect that such Affiliate Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding obligation of such
Affiliate enforceable in accordance with its terms, subject to customary
exceptions, assumptions and qualifications; provided that an opinion from a
nationally recognized law firm and/or in-house counsel of the Company shall be
reasonably satisfactory to the Required Holders; and

(e)     with respect to any Foreign Guarantor, evidence of the acceptance by
STERIS Corporation or C T Corporation System, as applicable, of the appointment
of designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to February 27, 2033 (and
the payment in full of all fees in respect thereof).

Section 9.8.    Security. If at any time, pursuant to the terms and conditions
of a Material Credit Facility, the Company or any existing or newly acquired or
formed Subsidiary shall pledge, grant, assign or convey to the Creditors
thereunder, or any one or more of them, a Lien on the assets of the Company or
any Subsidiary, the Company or such Subsidiary shall execute and concurrently
deliver to the Collateral Agent for the benefit of the holders of the Notes a
security agreement in substantially the same form as delivered to such
Creditors, or any one or more of them, or the Lien granted for the benefit of
such Creditors shall also be for the benefit of the holders of the Notes and the
Company shall deliver, or shall cause to be delivered, to the holders of the
Notes (a) all such certificates, resolutions, legal opinions and other related
items in substantially the same forms as those delivered to and accepted by such
Creditors and such other documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel from counsel that is reasonably
accepted to the Required Holders (provided that, an opinion from a nationally
recognized law firm and/or in-house counsel of the Company shall be reasonably
satisfactory to the Required Holders) and (b) all such amendments to this
Agreement and the Collateral Documents as may reasonably be deemed necessary by
the holders of the Notes in order to reflect the existence of such Lien on the
assets of the Company or such Subsidiary, as applicable, and the Company’s
compliance with the requirements of Section 9.6 with respect to any such
security granted to or for the benefit of the holders of the Notes and to or for
the benefit of such Creditors. This Section 9.8 shall not apply to any pledge,
grant, assignment, conveyance or Lien contemplated to be granted to any of the
agents, lenders or their affiliates in connection with any cash collateral in
connection with letters of credit contemplated under the Bank Credit Agreement
or any substantially similar pledge, grant, assignment, conveyance or Lien
contemplated by any other Material Credit Facility.

Section 9.9.    Restricted Subsidiaries. (a) Subject to paragraphs (b) and
(c) below the Company will at all times, (i) maintain the aggregate value of the
assets of the Company and the then existing Restricted Subsidiaries, at not less
than 92.5% of Consolidated Total Assets and

 

-36-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(ii) ensure that not less than 92.5% of Consolidated EBITDA for each period is
attributable to the Company and the then existing Restricted Subsidiaries.

(b)     If at any time, (i) the aggregate consolidated value of the assets of
the Company and the then existing Restricted Subsidiaries does not account for
92.5% or more of Consolidated Total Assets or (ii) less than 92.5% of
Consolidated EBITDA for a period is attributable to the Company and the then
existing Restricted Subsidiaries, the Company shall promptly designate, pursuant
to Section 10.7, such other Subsidiaries of the Company (which would not
otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries hereunder so
that such 92.5% thresholds are satisfied.

(c)     Without limiting the foregoing, the Company shall cause each Guarantor
to be and remain (until such time as such entity is no longer a Guarantor) a
Restricted Subsidiary.

Section 9.10.    Transactions with Affiliates. The Company will, and will cause
its Restricted Subsidiaries to, conduct all material transactions otherwise
permitted under this Agreement with any of their Affiliates (excluding the
members of the Consolidated Group) on terms that are fair and reasonable and no
less favorable to the Company or such Restricted Subsidiary than it would obtain
in a comparable arm’s-length transaction with a Person not an Affiliate;
provided that the restrictions of this Section 9.10 shall not apply to the
following:

(a)     the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(b)     payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(c)     transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule 9.10;

(d)     transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(e)     transactions ancillary to or in connection with the Transactions;

(f)     transactions approved by a majority of Disinterested Directors of the
Company or of the relevant member of the Consolidated Group in good faith; or

 

-37-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(g)    any transaction in respect of which the Company delivers to the holder of
the Notes a letter addressed to the board of directors of the Company (or the
board of directors of the relevant member of the Consolidated Group) from an
accounting, appraisal or investment banking firm that is in the good faith
determination of the Company qualified to render such letter, which letter
states that such transaction is on terms that are no less favorable to the
Company or the relevant member of the Consolidated Group, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

SECTION 10. NEGATIVE COVENANTS.

From the date of this Agreement until the date of the Initial Closing and
thereafter, so long as any of the Notes are outstanding, the Company covenants
that:

Section 10.1.    Subsidiary Indebtedness. The Company will not permit any member
of the Consolidated Group (other than the Company) that is not a Guarantor to
incur Debt of any kind; provided that this Section 10.1 shall not apply to any
of the following (without duplication):

(a)    Debt incurred under this Agreement, any Notes and any Affiliate Guaranty;

(b)    Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(c)    Debt outstanding on the date of the Initial Closing and set forth on
Schedule 5.15, and any extension, renewal, refinancing, refunding, replacement
or restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part), provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 10.1;

(d)    (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the aggregate principal amount of Debt permitted by this
Section 10.1(d) shall not exceed $75,000,000;

(e)    Debt under or related to Hedge Agreements entered into for
non-speculative purposes;

 

-38-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(f)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(g)    Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(h)    (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this Section 10.1(h),
provided that, the aggregate principal amount of Priority Debt at the time such
Debt is incurred shall not exceed 8.5% of Consolidated Total Assets (except that
refinancing Debt incurred in reliance on clause (ii) of this Section 10.1(h)
will in any event be permitted (but will utilize basket capacity under this
Section 10.1(h)) so long as the principal amount of such Debt does not exceed
the principal amount of the Debt refinanced);

(i)    Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(j)    guarantees of any Debt permitted pursuant to this Section 10.1;

(k)    Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(l)    Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(m)    Debt in connection with overdue accounts payable which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(n)    Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group, provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 11(i);

 

-39-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(o)    Debt in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(p)    (i) Debt of any Person which becomes a Restricted Subsidiary after the
date of the Initial Closing or is merged with or into or consolidated or
amalgamated with any Restricted Subsidiary after the date of the Initial Closing
and Debt expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Debt existed at the time
such Person became a Restricted Subsidiary or of such merger, consolidation,
amalgamation or acquisition and was not created in anticipation thereof and
(B) immediately after such Person becomes a Restricted Subsidiary or such
merger, consolidation, amalgamation or acquisition, (x) no Default shall have
occurred and be continuing and (y) the Company shall be in compliance with
Section 10.2 on a pro forma basis; and (ii) any extension, renewal, refinancing,
refunding, replacement or restructuring (or successive extensions, renewals,
refinancings, refundings, replacements or restructurings) of any such Debt from
time to time (in whole or in part), provided that the outstanding principal
amount of any such Debt may only be increased to the extent any such increase is
permitted to be incurred under any other clause of this Section 10.1.

Section 10.2.    Financial Covenants. (a) On the last day of each fiscal quarter
beginning with the fiscal quarter ended December 31, 2016, the Company will not
permit the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated
EBITDA for the four consecutive fiscal quarter period ending as of such date to
exceed, for the last day of the fiscal quarter ended December 31, 2016, 3.75 to
1.00, and for the last day of each fiscal quarter thereafter, 3.50 to 1.00;
provided, that the ratio referenced in this Section 10.2(a) shall be increased
by 0.25 to 1.00 after a Material Acquisition for a period of four fiscal
quarters after the date of such Material Acquisition;

(b)    On the last day of each fiscal quarter beginning with the fiscal quarter
ended December 31, 2016, the Company will not permit the ratio of Consolidated
EBITDA to Consolidated Interest Expense for the period of four fiscal quarters
ending on such date, to be less than 3.00 to 1.00.

Section 10.3.    Limitation on Liens. The Company will not, and will not permit
any Restricted Subsidiary to, create, assume or suffer to exist any Lien upon
any of its property or assets (other than Unrestricted Margin Stock), whether
now owned or hereafter acquired; provided that this Section shall not apply to
the following:

(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b)    other statutory, common law or contractual Liens incidental to the
conduct of its business or the ownership of its property and assets that
(A) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and

 

-40-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(B) do not in the aggregate materially detract from the value of its property or
assets or materially impair the use thereof in the operation of its business;

(c)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or by any similar law or
regulation in any non-U.S. jurisdiction applicable to Non-U.S. Plans;

(d)     deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e)     Liens on property or assets to secure obligations owing to any member of
the Consolidated Group;

(f)     (A) purchase money Liens on fixed assets or for the deferred purchase
price of property, provided that such Lien is limited to the purchase price and
only attaches to the property being acquired and (B) Capital Leases;

(g)     easements, zoning restrictions or other minor defects or irregularities
in title of real property not interfering in any material respect with the use
of such property in the business of any member of the Consolidated Group;

(h)     Liens existing on the date of this Agreement and set forth on
Schedule 5.15;

(i)     Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 10.5(c) hereof;

(j)     in addition to the Liens permitted herein, additional Liens securing
Debt or other obligations; provided that, the aggregate principal amount of
Priority Debt at the time such Debt or such other obligation is created or
incurred shall not exceed an amount equal to 8.5% of the Consolidated Total
Assets; provided further, that notwithstanding the foregoing and without
limiting Section 9.8, the Company shall not, and shall not permit any of its
Restricted Subsidiaries to, secure pursuant to this Section 10.3(j) any Debt
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Restricted Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders (provided
that an opinion from a nationally recognized law firm and/or in-house counsel of
the Company shall be reasonably satisfactory to the Required Holders);

 

-41-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(k)     Permitted Encumbrances;

(l)     any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Restricted Subsidiary
after the date of the Initial Closing; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien
does not apply to any other property or assets of any member of the Consolidated
Group (other than Persons who become members of the Consolidated Group in
connection with such acquisition);

(m)     Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(n)     any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in Sections 10.3(f),
10.3(h), 10.3(j) and 10.3(l); provided that (x) the principal amount of the
obligations secured thereby shall be limited to the principal amount of the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the obligation so extended, renewed or replaced and (z) in the case of any
extension, renewal or replacement (or successive renewals or replacements) in
whole or in part of any Lien referred to in clause (j) such extension, renewal
or replacement (or successive renewals or replacements) shall utilize basket
capacity under clause (j) prior to any excess amount not permitted thereunder
being permitted under this clause (n); and

(o)     Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 10.3.

Section 10.4.    Mergers and Consolidations, Etc. The Company will not, and will
not permit any Restricted Subsidiary to, merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (other than
Unrestricted Margin Stock) (whether now owned or hereafter acquired) to, any
Person, except that:

(a)     any member of (x) the Consolidated Group other than the Company may
merge or consolidate with or into any other member of the Consolidated Group or
(y) the Consolidated Group may convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to any other member of the Consolidated Group; and

 

-42-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(b)     the Company may merge or consolidate with or into any other Person
(including, but not limited to, to any member of the Consolidated Group) so long
as (A) the Company is the surviving entity or (B) the surviving entity shall
succeed, by agreement or by operation of law, to all of the businesses and
operations of the Company and shall assume all of the rights and obligations of
the Company under this Agreement and the Notes and any other Security Documents
to which it is a party; and

(c)     any member of the Consolidated Group (other than the Company) may merge
or consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by the Company and (B) no Covenant Material Adverse
Effect would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition; and

(d)     any member of the Consolidated Group (other than the Company) may merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 10.5 (other than Section 10.5(g)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

provided, in the cases of clause (a), (b) and (c) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

Section 10.5.    Dispositions. The Company will not, and will not permit any
Restricted Subsidiary to, convey, sell, assign, transfer or otherwise dispose of
(each a “Disposition”) any of its property or assets outside the ordinary course
of business, other than to any member of the Consolidated Group, except for:

(a)    Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(b)     Dispositions of cash and Cash Equivalents;

(c)     Dispositions of accounts receivable (i) in connection with the
compromise or collection thereof, (ii) deemed doubtful or uncollectible in the
reasonable discretion of any member of the Consolidated Group, (iii) obtained by
any member of the Consolidated Group in the settlement of joint interest billing
accounts, (iv) granted to settle collection of accounts receivable or the sale
of defaulted accounts arising in

 

-43-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

connection with the compromise or collection thereof and not in connection with
any financing transaction or (v) in connection with a Permitted Receivables
Facility;

(d)     any other Disposition (not otherwise permitted under this Agreement) of
any assets or property; provided that after giving effect thereto, the Company
would be in pro forma compliance with the covenants set forth in Section 10.2;

(e)     Dispositions by any member of the Consolidated Group of all or any
portion of any Subsidiary that is not a Material Subsidiary;

(f)     leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(g)     Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 10.3 or (ii) transactions permitted under
Section 10.4 (other than Section 10.4(d)) of this Agreement;

(h)     any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $5,000,000;

(i)     Dispositions constituting terminations or expirations of leases,
licenses and other agreements in the ordinary course of business; and

(j)     contributions of assets in the ordinary course of business to joint
ventures entered into in the ordinary course of business.

Section 10.6.    Changes in Accounting. The Company will not change its fiscal
year-end from March 31 of each calendar year.

Section 10.7.    Designation of Subsidiaries. Subject to Section 9.9, the
Company may designate or redesignate any Unrestricted Subsidiary as a Restricted
Subsidiary and may designate or redesignate any Restricted Subsidiary as an
Unrestricted Subsidiary; provided that:

(a)     the Company shall have given not less than 10 days’ prior written notice
to the holders of the Notes that a Senior Financial Officer has made such
determination;

(b)     at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

(c)     in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary and after giving effect thereto, (i) such Unrestricted
Subsidiary so designated shall not, directly or indirectly, own any capital
stock of the Company or any Restricted Subsidiary and (ii) such designation
shall be deemed a sale of assets and would be permitted by the provisions of
Section 10.5;

 

-44-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(d)     in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary and after giving effect thereto: (i) all outstanding Debt
of such Restricted Subsidiary so designated would be permitted within the
applicable limitations of Section 10.2 and (ii) all existing Liens of such
Restricted Subsidiary so designated would be permitted within the applicable
limitations of Section 10.3 (other than Section 10.3(h), notwithstanding that
any such Lien existed as of the date of the Initial Closing);

(e)     in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, such Restricted Subsidiary shall not at any time after
the date of the Initial Closing have previously been designated as an
Unrestricted Subsidiary more than twice; and

(f)     in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the date of the Initial Closing have previously been designated as a Restricted
Subsidiary more than twice.

Notwithstanding the foregoing or anything herein to the contrary, each
Subsidiary shall be a Restricted Subsidiary unless the Company has designated it
as an Unrestricted Subsidiary.

Section 10.8.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause, prior to the
Initial Closing, any Initial Purchaser, or on or after the Initial Closing, any
holder of Notes to be in violation of any laws or regulations administered by
OFAC or any laws or regulations referred to in Section 5.16, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or, prior to the Initial Closing, any Initial
Purchaser, or on or after the Initial Closing, any holder of Notes to sanctions
under CISADA or any similar law or regulation with respect to Iran or any other
country that is subject to U.S. Economic Sanctions.

 

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)     the Company defaults in the payment of any principal, Net Loss, or
Make-Whole Amount, if any, taking into account Net Gain, if any, on any Note
when the same becomes due and payable, whether at maturity or at a date fixed
for prepayment or by declaration or otherwise; or

 

-45-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(b)     the Company defaults (a) in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable or (b) in
the payment of any additional amount under Section 23 for more than 10 Business
Days after the same becomes due and payable; or

(c)     the Company defaults in the performance of or compliance with any term
contained in Section 10.2; or

(d)     the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any Security Document and such default is not remedied
within 30 days after the earlier of (i) a Senior Financial Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
paragraph (d) of Section 11); or

(e)     any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or by a Guarantor in
its Affiliate Guaranty or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made and the facts underlying such
representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f)     (i) the Company or any Significant Restricted Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Debt that is outstanding
in an aggregate principal amount of at least the greater of (A) $40,000,000 and
(B) 5% of Consolidated Total Assets beyond any period of grace provided with
respect thereto, or (ii) the Company or any Significant Restricted Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Debt in an aggregate outstanding principal amount of at least the greater of
(A) $40,000,000 and (B) 5% of Consolidated Total Assets or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Debt has become, or has been
declared (or one or more Persons are entitled to declare such Debt to be), due
and payable before its stated maturity or before its regularly scheduled dates
of payment without such acceleration having been rescinded or annulled within
any applicable grace period; or

(g)     the Company or any Significant Restricted Subsidiary (i) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due, (ii) files a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization,

 

-46-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

moratorium or other similar law of any jurisdiction or has an involuntary
proceeding or case filed against it and the same shall continue undismissed for
a period of 60 days from commencement of such proceeding or case, (iii) makes an
assignment for the benefit of its creditors, (iv) consents to the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, (vi) takes corporate action for
the purpose of any of the foregoing or (vii) any event occurs with respect to
the Company or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(g),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(g); or

(h)     a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Restricted Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Restricted Subsidiaries, or any such petition shall be filed against
the Company or any of its Significant Restricted Subsidiaries, and such order,
petition or other such relief remains in effect and shall not be dismissed or
stayed for a period of 60 consecutive days or any event occurs with respect to
the Company or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(h); or

(i)     a final judgment or judgments for the payment of money aggregating in
excess of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total Assets
(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Company or any of its
Significant Restricted Subsidiaries in respect of such judgment or judgments or
unconditionally acknowledged in writing to be payable by the insurance carrier
that issued the related insurance policy) are rendered against one or more of
the Company and its Significant Restricted Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the right to appeal has
expired; or

(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any Plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan, other
than a voluntary termination, shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have

 

-47-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan is expected to become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount which would cause a
Material Adverse Effect, (iv) there occurs an increase in the amount by which
the current aggregate present value of accrued benefit liabilities under all
funded Non-U.S. Plans exceeds the aggregate current value of the assets of such
Non-U.S. Plans allocable to such liabilities as compared to the amount by which
the aggregate present value of accrued benefit liabilities under all funded
Non-U.S. Plans as of March 31, 2016 exceeded the aggregate value of the assets
of such Non-U.S. Plans allocable to such liabilities as of March 31, 2016,
(v) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(vi) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vii) the Company or any Restricted Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Company or any Restricted
Subsidiary thereunder, (viii) the Company or any Subsidiary fails to administer
or maintain a Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or any Non-U.S.
Plan is involuntarily terminated or wound up, or (ix) the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (ix) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect (as used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA); or

(k)    for any reason whatsoever any Security Document ceases to be in full
force and effect including, without limitation, a determination by any
Governmental Authority that any Security Document is invalid, void or
unenforceable or the Company or any Subsidiary which is a party to any Security
Document shall contest or deny in writing the enforceability of any of its
obligations under any Security Document to which it is a party (but excluding
any Security Document which ceases to be in full force and effect in accordance
with and by reason of the express provisions of Section 2.2(e)).

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

-48-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(b)     If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of a Series of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all of the Notes of such Series then outstanding to be
immediately due and payable.

(c)     If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon, (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) and (iii) any applicable
Net Loss minus any applicable Net Gain shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for), and that the provision for payment of any applicable Net Loss and
Make-Whole Amount, taking into account any applicable Net Gain, by the Company
in the event that the Notes are prepaid or are accelerated as a result of an
Event of Default, is intended to provide compensation for the deprivation of
such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Series of Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of each such Series of the
Notes, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and any Net Loss and Make-Whole Amount,
if any, taking into account Net Gain, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and any Net Loss and Make-Whole Amount, if
any, taking into account Net Gain, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due

 

-49-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note or by any Security Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration of and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A,
Exhibit 1-B, Exhibit 1-C, Exhibit 1-D, Exhibit 1-E, Exhibit 1-F, Exhibit 1-G or
Exhibit 1.5, as the case may be. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp, documentary or similar tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $1,000,000, £1,000,000 or €1,000,000, as applicable; provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $1,000,000,
£1,000,000 or €1,000,000, as applicable. Any transferee, by its acceptance of a
Note registered

 

-50-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

in its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.1 and Section 6.2.

Section 13.3.    Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a)     in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b)     in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, Net Loss, if any, and interest, taking
into account Net Gain, if any, becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Bank of New York in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2.    Home Office Payment. So long as a Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Net Loss, if
any, and interest, taking into account Net Gain, if any, by the method and at
the address specified for such purpose below its name in Schedule A or in a
Supplemental Note Purchase Agreement, as the case may be, or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee
it will, at its election, either endorse thereon the amount of principal

 

-51-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes of the
same Series and tranche pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as it has made in
this Section 14.2.

 

SECTION 15. EXPENSES, ETC.

Section 15.1.    Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred, prior to the Initial Closing, by
each Initial Purchaser or, on or after the Initial Closing, a holder of a Note
in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement (and/or any
Supplemental Note Purchase Agreement), the Notes or any Security Document
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement (and/or any Supplemental Note Purchase Agreement), the Notes or
any Security Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement (and/or
any Supplemental Note Purchase Agreement), the Notes or any Security Document or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby (and/or any
Supplemental Note Purchase Agreement), by the Notes or by any Security Document.
Without limiting the generality of the foregoing, the Company shall pay all
fees, charges and disbursement of special counsel referred to in Section 4.4(b)
incurred in connection with the Closing within ten (10) days after receipt by
the Company of such special counsel’s invoice therefor. The Company will pay,
and will hold each Initial Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses, if any, of brokers
and finders with respect to the Notes (other than those retained by such
Purchaser or holder of a Note).

(b)     Without limiting the foregoing, the Company agrees to pay all fees of
the Collateral Agent in connection with the preparation, execution and delivery
of any Collateral Document and the transactions contemplated thereby, including
but not limited to reasonable attorney’s fees; to pay to the Collateral Agent
from time to time reasonable compensation for all services rendered by it under
any Collateral Document; to indemnify the Collateral Agent for, and to hold it
harmless against, any loss, liability or expense incurred without gross
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of any Collateral Document, including, but
not limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.

Section 15.2.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes which may be payable in respect of the execution and delivery
or the enforcement

 

-52-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

of this Agreement or any Affiliate Guaranty or the execution and delivery (but
not the transfer) or the enforcement of any of the Notes in the United States or
the United Kingdom or any other jurisdiction of organization of the Company or
any Guarantor or any other jurisdiction where the Company or any Guarantor has
assets or of any amendment of, or waiver or consent under or with respect to,
this Agreement, any Affiliate Guaranty or any of the Notes, and to pay any value
added tax due and payable in respect of reimbursement of costs and expenses by
the Company pursuant to this Section 15, and will save each holder of a Note to
the extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax required to be
paid by the Company hereunder.

Section 15.3.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes or any Security Document and the termination of this
Agreement (and/or any Supplemental Note Purchase Agreement).

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by any Purchaser of any Note
or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder of a Note.
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and any Supplemental Note Purchase
Agreement and the Notes embody the entire agreement and understanding between
each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1.    Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount, time or allocation of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver or the

 

-53-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

principal amount of the Notes that the Purchasers are to purchase pursuant to
Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20. As used
herein and in the Notes, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented and,
without limiting the generality of the foregoing, shall include all Supplemental
Note Purchase Agreements.

(b)    Any Collateral Document may be amended in the manner prescribed in such
document, and the Affiliate Guaranty may be amended in the manner prescribed in
such documents, and all amendments to any Security Document obtained in
conformity with such requirements shall bind all holders of the Notes.

Section 17.2.    Solicitation of Holders of Notes.

(a)     Solicitation. The Company will provide, prior to the Initial Closing,
each Initial Purchaser and, on or after the Initial Closing, each holder of the
Notes (irrespective of the amount, Series or tranche of Notes then owned by it)
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such Initial Purchaser or such holder, as applicable, to
make an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Notes or
of any of the Security Documents. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 or of any of the Security Documents to each such
Initial Purchaser or holder of outstanding Notes, as applicable, promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Initial Purchasers or holders of Notes.

(b)     Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise or issue any Guaranty, or grant any security, to any Initial
Purchaser or any holder of any Series or tranche of Notes as consideration for
or as an inducement to the entering into by any Initial Purchaser or holder of
Notes, as applicable, of any waiver or amendment of any of the terms and
provisions hereof or of any Note or any Security Document unless such
remuneration is concurrently paid, or Guaranty or security is concurrently
granted, on the same terms, ratably to each Initial Purchaser or each of the
holders of each Series and tranche of the Notes then outstanding, as applicable,
even if such Initial Purchaser or holder did not consent to such waiver or
amendment.

(c)     Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

 

-54-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
each Series and tranche of Notes and is binding upon them and upon each future
holder of any Note of any Series and tranche and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or the holder of any Note of any Series or tranche of Notes nor any
delay in exercising any rights hereunder or under any Note or under any Security
Document shall operate as a waiver of any rights of any Purchaser or holder of
each Series and tranche of such Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or any
Security Document, or have directed the taking of any action provided herein or
in the Notes or any Security Document to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or by e-mail), or (b) by registered or certified mail
with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i)    if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A or in a Supplemental
Note Purchase Agreement, or at such other address as such Purchaser or nominee
shall have specified to the Company in writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iii)    if to the Company, at its address set forth at the beginning hereof to
the attention of Corporate Treasurer, or at such other address as the Company
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

-55-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at a Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and such Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates for itself
and on behalf of the Company that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is confidential and/or proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified in writing
(or verbally in the case of oral communication) when received by such Purchaser
as being confidential information of the Company or such Subsidiary; provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on its behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
any other holder of any Note, (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available or
(e) relates to the “tax treatment” or “tax structure” of the transactions
contemplated by this Agreement, as such terms are defined in Section 1.6011-4 of
the Treasury Department regulations issued under the Code, and all materials of
any kind that are provided to such Purchaser relating to such tax treatment or
tax structure, except to the extent that disclosure of such information is not
permitted under any applicable securities laws, and except with respect to any
item that contains information concerning the tax treatment or tax structure of
a transaction as well as Confidential Information, this clause (e) shall only
apply to that portion of the item relating to tax treatment or tax structure.
Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with reasonable procedures adopted by it in good faith
to protect confidential information of third parties delivered to it; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and Affiliates
(which Affiliates have agreed to hold confidential the confidential information)
(to the extent such disclosure reasonably relates to the administration of the
investment represented by

 

-56-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

its Notes), (ii) its financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20, and such written agreement shall name the
Company as a third party beneficiary thereof), (v) any Person from which it
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over it to the extent required or requested, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about its investment portfolio to the extent required or requested, or
(viii) any other Person to which such delivery or disclosure may be required
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent it may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under its Notes and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee or any other holder that has previously delivered such
confirmation), such holder will enter into an agreement with the Company
confirming in writing that it is bound by the provisions of this Section 20.

In the event that as a condition to receiving access to information that is
required to be provided by the Company or its Subsidiaries pursuant to this
Agreement, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such holder and the Company, this Section 20 shall supersede any
such other confidentiality undertaking.

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other

 

-57-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

than in this Section 21), shall no longer be deemed to refer to such Affiliate,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22. MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount, Net Loss or interest, taking into account Net Gain, if any,
on any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Company for the purposes of this
Agreement, the same shall be done by the Company in accordance with GAAP, to the
extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Debt”), any election by
the Company or any Restricted Subsidiary to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

-58-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

If the Company shall notify the holders of Notes that the Company wishes to
amend any covenant in Section 10 to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Required Holders notify the Company
that the Required Holders wish to amend Section 10 for such purpose), then the
Company and the holders of the Notes shall negotiate in good faith to make such
adjustments as shall be necessary to eliminate the effect of such change in GAAP
on such covenant; provided that, until either agreement is reached on such
adjustments and the covenant is amended in a manner satisfactory to the Company
and the Required Holders, or such notice is withdrawn, (i) the Company’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective and (ii) the
Company shall provide to the holders of Notes a reconciliation showing
calculations with respect to such covenant before and after giving effect to
such change in GAAP.

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 22.7.    Submission to Jurisdiction; Waiver of Jury Trial. (a) The
Company hereby irrevocably submits and consents to the jurisdiction of the
federal court located within the County of New York, State of New York (or if
such court lacks jurisdiction, the State courts located therein), and
irrevocably agrees that all actions or proceedings relating to this Agreement
and the Notes may be litigated in such courts, and the Company waives any
objection which it may have based on improper venue or forum non conveniens to
the conduct of any proceeding in any such court and waives personal service of
any and all process upon it, and consents that all such service of process be
made by delivery to it at the address of such Person set forth in Section 18
above or to its agent referred to below at such agent’s address set forth below
(with a courtesy copy to the Company at the address set forth in Section 18) and
that service so made shall be deemed to be completed upon actual receipt.
Nothing contained in this section shall affect the right of any holder of Notes
to serve legal process in any other manner permitted by law or to bring any
action or proceeding in the courts of any jurisdiction against the Company or to
enforce a judgment obtained in the courts of any other jurisdiction.

(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

-59-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail, postage prepaid, return receipt or delivery confirmation
requested, or delivering a copy thereof in the manner for delivery of notices
specified in Section 18, to C T Corporation System, with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its agent for the
purpose of receiving service of any process in the United States. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.

(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)    The Company hereby irrevocably appoints C T Corporation System, with an
office on the date hereof at 111 Eighth Avenue, New York, New York 10011, to
receive for it, and on its behalf, service of process in the United States.

(f)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Agreement and the
Notes, any financing agreement, any loan party document or any other instrument,
document or agreement executed or delivered in connection herewith or the
transactions related hereto. The parties hereto hereby agree and consent that
any such claim, demand, action or cause of action shall be decided by court
trial without a jury and that any of them may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.

Section 22.8.    Obligation to Make Payment in Applicable Currency. (a) Any
payment on account of an amount that is payable hereunder or under the Notes in
Dollars which is made to or for the account of any holder of the Notes in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company,
shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above. If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally due to such holder,
the Company agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall, to the fullest extent permitted
by law, constitute an obligation separate and independent from the other
obligations contained in this Agreement or in the Notes, shall give rise to a
separate and independent cause of action, shall apply irrespective of any

 

-60-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order. If the amount of Dollars that could be so purchased is more than the
amount of Dollars originally due to such holder, then such holder agrees to
promptly remit such excess to the Company.

(b)    Any payment on account of an amount that is payable hereunder or under
the Notes in Euros which is made to or for the account of any holder of the
Notes in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Euros
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of Euros
that could be so purchased is less than the amount of Euros originally due to
such holder, the Company agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or in the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order. If the amount of Euros that could be so
purchased is more than the amount of Euros originally due to such holder, then
such holder agrees to promptly remit such excess to the Company.

(c)    Any payment on account of an amount that is payable hereunder or under
the Notes in Sterling which is made to or for the account of any holder of the
Notes in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Sterling
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of
Sterling that could be so purchased is less than the amount of Sterling
originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement or in the Notes, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under the Notes or under any judgment or order. If the amount of Sterling
that could be so purchased is more than the amount of Sterling originally due to
such holder, then such holder agrees to promptly remit such excess to the
Company.

 

-61-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Section 22.9.    Determinations Involving Different Currencies. For purposes of
establishing the outstanding principal amounts of the Notes in connection with
(i) allocating any applicable partial prepayment of the Notes or
(ii) determining whether the holders of the requisite percentage of the
aggregate principal amount of the Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement or the
Notes, have accepted any prepayment applicable herein, or have directed the
taking of any action provided herein or therein to be taken upon the direction
of the holders of a specified percentage of the aggregate outstanding principal
amount of the Notes, the outstanding principal amount of (a) any Note
denominated in Euros at the time of such determination shall be converted to
Dollars at a conversion rate of €1.00 = U.S.$1.0746 and (b) any Note denominated
in Sterling at the time of such determination shall be converted to Dollars at a
conversion rate of £1.00 = U.S.$1.2729.

Section 22.10.    Change in Currencies. If either the Euro or Pound Sterling is
unavailable to the Company due to circumstances beyond the Company’s control
(including the dissolution of the Euro) or if the Euro or Pound Sterling is no
longer being used for the settlement of transactions by public institutions of
or within the international banking community, then the Required Holders and the
Company shall cooperate in good faith to amend this Agreement and the Notes to
make all necessary changes, so far as practicable, to place the Company and the
holders of the Notes in the substantially identical position each would have
been in had no change in currency occurred. The Company and the holders of the
Notes agree to use all reasonable efforts to execute and deliver all amendments
to this Agreement and the Notes which are necessary to effectuate this
Section 22.10 and until such amendments have been executed and delivered, no
Default or Event of Default shall occur as a result of the Company’s or any
Guarantor’s failure to make any payment in such currency under this Agreement,
the Notes, the Affiliate Guaranty or the Security Documents in the circumstances
described in the first sentence of this Section 22.10 if the Company is engaging
in good faith negotiations of such amendments.

 

SECTION 23. TAX INDEMNIFICATION; FATCA INFORMATION.

(a)    All payments under this Agreement and the Notes will be made by the
Company in lawful currency of the United States of America, Euros, or Pounds
Sterling, as applicable, free and clear of, and without liability for
withholding or deduction for or on account of, any present or future taxes of
whatever nature imposed or levied by or on behalf of any jurisdiction other than
the United States (or any political subdivision or taxing authority thereof or
therein) from or through which payments are made (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such tax is compelled by
law.

(b)    If any deduction or withholding for any tax of a Taxing Jurisdiction
shall at any time be required by law in respect of any amounts to be paid by the
Company under this Agreement or the Notes, the Company will pay to the relevant
Taxing Jurisdiction the full amount required to be withheld, deducted or
otherwise paid before penalties attach thereto or interest accrues thereon and
will pay to each holder of a Note (unless the Company has determined to prepay
the Notes in accordance with Section 8.9(a) and received a Rejection Notice in
respect of such holder in accordance with Section 8.9(a)) such additional
amounts as may be necessary in order that the net amounts paid to such holder
pursuant to the terms of this

 

-62-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Agreement or the Notes after such deduction, withholding or payment (including
any required deduction or withholding of tax on or with respect to such
additional amount), shall be not less than the amounts then due and payable to
such holder under the terms of this Agreement or the Notes before the assessment
of such tax, provided that no payment of any additional amounts shall be
required to be made for or on account of:

(i)    any tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a tax that would not have been imposed but for the
Company, after the date of this Agreement, opening an office in, moving an
office to, reincorporating in, or changing the Taxing Jurisdiction from or
through which payments on account of this Agreement or the Notes are made to the
Taxing Jurisdiction imposing the relevant tax;

(ii)    any estate, inheritance, gift, transfer, sales, excise, personal
property, wealth, personal property or similar taxes imposed with respect to the
Notes;

(iii)    any tax imposed otherwise than by withholding from payments under the
Agreement or the Notes;

(iv)    any tax that would not have been imposed but for the delay or failure by
such holder in delivering to the Company in a timely manner (following a written
request by the Company) and, if applicable, in the filing with the relevant
Taxing Jurisdiction in a timely manner such properly completed Forms (as defined
below) as are required or permitted to be so delivered or filed by such holder
to avoid or reduce such taxes (including for such purpose any refilings or
resubmissions or renewals of filings or submissions that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not result in any confidential and proprietary income tax
return information being revealed, either directly or indirectly, to any Person
and such delay or failure could have been lawfully avoided by such holder, and
provided further that such holder shall be deemed to have satisfied the
requirements of this clause (b)(iv) upon the proper completion and submission of
such Forms (including refiling or renewals of filings) as may be specified in a
written request of the Company no later than 60 days after receipt by such
holder of such written request;

(v)    any taxes imposed pursuant to FATCA; or

(vi)    any combination of clauses (i) through (v) above;

 

-63-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

provided further that in no event shall the Company be obligated to pay such
additional amounts to any holder (i) not resident in the United States of
America in excess of the amounts that the Company would be obligated to pay if
such holder had been a resident of the United States of America for purposes of,
and eligible for the benefits of, any double taxation treaty from time to time
in effect between the United States of America and the relevant Taxing
Jurisdiction or (ii) registered in the name of a nominee if under the law of the
relevant Taxing Jurisdiction (or the current regulatory interpretation of such
law) securities held in the name of a nominee do not qualify for an exemption
from the relevant tax and the Company shall have given timely notice of such law
or interpretation to such holder.

(c)    By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver in a timely manner to or as reasonably
directed by the Company all such forms, certificates, documents, declarations,
identification and returns (collectively, “Forms”) required or permitted to be
filed or submitted by or on behalf of such holder in order to avoid or reduce
any such tax pursuant to the provisions of an applicable statute, regulation or
administrative practice of the relevant Taxing Jurisdiction or to claim the
benefit of an applicable tax treaty or (y) provide the Company with such
information with respect to such holder as the Company may reasonably request in
order to complete any such Forms, provided that nothing in this Section 23(c)
shall require any holder to provide information with respect to any such Form or
otherwise if such Form or disclosure of information would involve the disclosure
of confidential and proprietary income tax return information of such holder,
and provided further that each such holder shall be deemed to have complied with
its obligation under this paragraph with respect to any Form if such Form shall
have been duly completed and delivered by such holder to the Company or mailed
to the appropriate taxing authority (which in the case of a United Kingdom HM
Revenue and Customs Form US-Company 2002 or any similar Form shall be deemed to
occur when such Form is submitted to the United States Internal Revenue Service
in accordance with the instructions contained in such Form), whichever is
applicable, within 60 days following a written request of the Company; provided,
further, that this Agreement shall be deemed to be such written request of the
Company.

(d)    On or before the date of the Closing, the Company will furnish each
Purchaser with copies of the appropriate Form (and English translation if
required as aforesaid) currently required to be filed in the United Kingdom
pursuant to Section 23(b)(ii), if any, and in connection with the transfer of
any Note the Company will furnish the transferee of such Note with copies of any
such Form and English translation then required.

(e)    If the Company pays an additional amount under this Section 23 to or for
the account of any holder of a Note and such holder is entitled to a refund of
the tax to which such payment is attributable upon the making of a filing, then
such holder shall use reasonable efforts to complete and deliver such refund
forms to or as directed by the Company. If such holder in its reasonable
discretion determines that it has received or been granted a refund of such
taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to the Company such amount
as such holder shall, in its reasonable discretion, determine to be attributable
to the relevant taxes or deduction or withholding. Nothing in this Section 23(e)
shall (i) interfere with the right of the holder of any Note to arrange

 

-64-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

its tax affairs in whatever manner it thinks fit and, in particular, no holder
of any Note shall be under any obligation to claim relief from its corporate
profits or similar tax liability in respect of such tax in priority to any other
claims, reliefs, credits or deductions available to it or (ii) oblige any holder
of any Note to disclose any confidential and proprietary income tax return
information of such holder.

(f)    The Company will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by the Company of any tax in
respect of any amounts paid under this Agreement or the Notes, the original tax
receipt issued by the relevant taxation or other authorities involved for all
amounts paid as aforesaid (or if such original tax receipt is not available or
must legally be kept in the possession of the Company, a duly certified copy of
the original tax receipt or any other reasonably satisfactory evidence of
payment), together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.

(g)    If the Company is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any tax in respect of which the Company
would be required to pay any additional amount under this Section 23, but for
any reason does not make such deduction or withholding with the result that a
liability in respect of such tax is assessed by the relevant Taxing Jurisdiction
directly against the holder of any Note, and such holder pays such liability,
then the Company will promptly reimburse such holder for such payment (including
any related interest or penalties to the extent such interest or penalties arise
by virtue of a default or delay by the Company) upon demand by such holder
accompanied by an official receipt (or a duly certified copy thereof) issued by
the taxation or other authority of the relevant Taxing Jurisdiction.

(h)    [reserved].

(i)    The obligations of the Company under this Section 23 shall survive the
payment or transfer of any Note and the provisions of this Section 23 shall also
apply to successive transferees of the Notes.

(j)    By acceptance of any Note, the holder of such Note agrees that such
holder will with reasonable promptness duly complete and deliver to the Company,
or to such other Person as may be reasonably requested by the Company, from time
to time (i) in the case of any such holder that is a United States person for
federal income tax purposes, such holder’s United States tax identification
number or other properly completed Forms (including Internal Revenue Service
Form W-9) reasonably requested by the Company as may be necessary or appropriate
to establish such holder’s status as a United States person for U.S. federal
income tax purposes and (ii) in the case of any such holder that is not a United
States person for U.S. federal income tax purposes, such documentation
prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such other documentation or properly
completed Forms (including an appropriate Internal Revenue Service Form W-8, as
applicable) as may be necessary or appropriate for the Company (x) to comply
with its obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA, (y) to determine the amount (if any)
to deduct and withhold from any such payment made to such

 

-65-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

holder or (z) to establish such holder’s status as not a United States person
for U.S. Federal income tax purposes. Nothing in this Section 23 shall require
any holder to provide information with respect to any Form or otherwise if such
information is confidential or proprietary to such holder (in which case, for
the absence of doubt, no payment of additional amounts by the Company under this
Section 23 shall be required to the extent the relevant tax would not have been
imposed, or would have been imposed at a reduced rate, had the holder provided
such information in a timely and proper manner) unless the Company is required
to obtain such information under FATCA and, in such event, the Company shall
treat any such information it receives as confidential (subject to any
disclosure requirements required pursuant to FATCA).

(k)    HMRC DT Treaty Passport Scheme. Any Purchaser (or holder of a Note) who
holds a passport under the HMRC DT Treaty Passport Scheme, and which wishes that
scheme to apply to this Agreement, shall include an indication to that effect by
providing its scheme reference number and its jurisdiction of tax residence as
follows: (a) in the case of each Purchaser, providing such information in
Schedule A at the date of this Agreement or in a Supplemental Note Purchase
Agreement, and (b) in the case of any transferee of a Note, providing such
information in the materials provided by the holder of a Note to the Company in
writing at the time of transfer.

Where a Purchaser (or transferee of a Note) has provided its HMRC DT Treaty
Passport Scheme reference number and jurisdiction of tax residence in Schedule A
at the date of this Agreement or in a Supplemental Note Purchase Agreement or in
a written notice delivered to the Company prior to the relevant Closing (or in
the information provided by the holder of a Note to the Company in writing upon
transfer) as provided above, the Company shall file a duly completed form DTTP2
in respect of such Purchaser (or transferee of a Note) with HMRC within 30 days
of the date of the relevant Closing (or, in the case of any transferee of a
Note, within 30 days of completion of the transfer thereof) and shall provide
such Purchaser (or, in the case of any transferee of a Note, such holder) with a
copy of that filing if so requested by such Purchaser or transferee.

 

-66-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

(l)    Qualifying Private Placement Certificate. Any Purchaser or other holder
of a Note may deliver a QPP Certificate to the Company and provided that such
QPP Certificate has not become a withdrawn certificate or a cancelled
certificate (within the meaning of regulations 6 and 7 respectively of the
Income Tax (Qualifying Private Placement Regulations) 2015 (SI 2015/2002) (the
“QPP Regulations”) (unless such withdrawal or cancellation is as a consequence
of the failure of the Company to comply with its obligations under regulation 7
of the QPP Regulations other than where regulation 7(4)(b) applies as a
consequence of a Purchaser or other holder of the Note failing to provide
accurate information) such Purchaser or holder shall not be required to file any
other Form seeking relief in respect of United Kingdom withholding tax pursuant
to the applicable double taxation agreement or to provide its HMRC DT Treaty
Passport Scheme reference number (and so be non-compliant with the provisions of
this Section 23) unless it has failed to file such Form in accordance with the
provisions of this Section 23 within the period of 30 days following it being
notified of the QPP Certificate becoming a withdrawn or cancelled certificate
and receiving a written request to do so from the Company or its legal counsel.

*        *        *         *        *        *

 

-67-



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours, STERIS PLC By:  

/s/ Michael J. Tokich

Name:   Michael J. Tokich Title:   Senior Vice President, Chief   Financial
Officer and Treasurer

 



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY By:  

/s/ John Wills

Name:   John Wills Title:   Senior Vice President and Managing Director

METLIFE INSURANCE COMPANY USA

by MetLife Investment Advisors, LLC, Its

Investment Manager

METLIFE INSURANCE K.K.

by MetLife Investment Advisors, LLC, Its

Investment Manager By:  

/s/ C. Scott Inglis

Name:   C. Scott Inglis Title:   Managing Director

 



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

PENSIONSKASSE DES BUNDES PUBLICA By:   MetLife Investment Management Limited,  
as Investment Manager By:  

/s/ Jason Rothenberg

Name:   Jason Rothenberg Title:   Authorised Signatory

 



--------------------------------------------------------------------------------

STERIS plc    NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ David Quackenbush

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ David Quackenbush

  Assistant Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

By:   PGIM, Inc. (as Investment Manager)   By:  

/s/ David Quackenbush

    Vice President



--------------------------------------------------------------------------------

Accepted as of the date thereof.

 

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: Voya Investment Management LLC, as Agent By:  

/s/ Christoper P. Lyons

Name:   Christoper P. Lyons Title:   Managing Director LEO 2013-1 LLC IBM
PERSONAL PENSION PLAN TRUST By: Voya Investment Management Co. LLC, as Agent By:
 

/s/ Christoper P. Lyons

Name:   Christoper P. Lyons Title:   Managing Director



--------------------------------------------------------------------------------

Accepted as of the date thereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:   Barings LLC, as Investment Adviser By:  

/s/ James Moore

Name:   James Moore Title:   Managing Director



--------------------------------------------------------------------------------

Accepted as of the date thereof.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

By:  

/s/ Chris Miller

Name:   Chris Miller Title:   Director



--------------------------------------------------------------------------------

Accepted as of the date thereof.

 

STATE FARM LIFE INSURANCE COMPANY

By:  

/s/ Julie Hoyer

  Julie Hoyer   Investment Executive-Fixed Income By:  

/s/ Jeffrey Attwood

  Jeffrey Attwood   Investment Professional-Fixed Income

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By:  

/s/ Julie Hoyer

  Julie Hoyer   Investment Executive-Fixed Income By:  

/s/ Jeffrey Attwood

  Jeffrey Attwood   Investment Professional-Fixed Income



--------------------------------------------------------------------------------

Accepted as of the date thereof.

 

MODERN WOODMEN OF AMERICA By:  

/s/ Brett M. Van

  Brett M. Van   Treasurer & Investment Manager



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Affiliate Guaranty” is defined in Section 2.2(a) and shall include any Guaranty
delivered pursuant to Section 9.7.

“Agent” means JPMorgan Chase Bank, N.A., as Agent under the Bank Credit
Agreement and any successor or other agent serving in a similar capacity.

“Agreement” is defined in Section 1.1.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Applicable Currency” means (a) in the case of Dollar Notes, Dollars, (b) in the
case of Euros Notes, Euros and (c) in the case of Sterling Notes, Pounds
Sterling.

“Bank Credit Agreement” means that certain Credit Agreement effective as of
March 31, 2015 (as amended by the First Amendment dated as of May 29, 2015)
among the Company, the Agent and the other parties thereto, as from time to time
supplemented, amended, modified, extended, renewed, refinanced or replaced.

“Banks” means the lending institutions party to the Bank Credit Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Borrowed Debt” means any Debt for borrowed money, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for borrowed money.

“Business Day” means any day other than a Saturday, a Sunday, a day on which
commercial banks in New York, New York are required or authorized to be closed
or (with respect to a holder of Euro Notes) a day which is not a TARGET
Settlement Day or (with respect to a holder of Sterling Notes) a day on which
commercial banks in London, England are required or authorized to be closed.

“Capital Lease” means, at any time, a lease (or similar arrangement conveying
the right to use) with respect to which the lessee (or other user) is required
concurrently to recognize the

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

acquisition of an asset and the incurrence of a liability in accordance with
GAAP as in effect on the date hereof. Notwithstanding anything in this Agreement
to the contrary, the provisions contained in Section 22.4 hereof shall not apply
to any change in GAAP addressed in this definition of “Capital Lease”.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause (a)
of this definition; (g) any notes or other debt securities or instruments issued
by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Company or
any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (g) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least

 

B-2



--------------------------------------------------------------------------------

$1,000,000,000; and (i) any other investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time.

“Change in Control” means (i) an event or series of events by which any person
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) (such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Company or (ii) during any period of up to 24
consecutive months, commencing after the date of this Agreement, a majority of
the members of the board of directors of the Company shall not be Continuing
Directors; provided that, notwithstanding the foregoing, a “Change in Control”
shall not be deemed to have occurred if the Company (or the Acquiring Person if
either (x) the Company is no longer in existence or (y) the Acquiring Person has
acquired all or substantially all of the assets or stock thereof, and, in either
case, such Acquiring Person has assumed the obligations of the Company under the
Notes) shall have an Investment Grade Rating immediately following such
Acquiring Person becoming the “beneficial owner” or consummating such
acquisition.

“CISADA” is defined in Section 5.16.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Agent” is defined in Section 2.2(b).

“Collateral Documents” is defined in Section 2.2(b).

“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.

“Company Merger” means the indirect or direct acquisition of all of the
outstanding capital stock of STERIS Corporation by New STERIS Limited pursuant
to that certain Agreement and Plan of Merger, dated as of October 13, 2014, by
and among STERIS Corporation and other parties thereto, as amended, amended and
restated or replaced.

“Confidential Information” is defined in Section 20.

“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest

 

B-3



--------------------------------------------------------------------------------

Expense, (b) the provision for Federal, state, local and foreign taxes based on
income, profits, revenue, business activities, capital or similar measures
payable by the Company and its Subsidiaries in each case, as set forth on the
financial statements of the Consolidated Group, (c) depreciation (including
depletion) and amortization expense, (d) any extraordinary or unusual charges,
expenses or losses, (e) net after-tax losses (including all fees and expenses or
charges relating thereto) on sales of assets outside of the ordinary course of
business and net after-tax losses from discontinued operations, (f) any net
after-tax losses (including all fees and expenses or charges relating thereto)
on the retirement of debt, (g) any other non - recurring or non-cash charges,
expenses or losses (including charges, fees and expenses incurred in connection
with the Transactions); provided that for any period of four consecutive fiscal
quarters non-recurring cash expenses added back pursuant to this clause (g)
(other than those in connection with the Transactions or any acquisition) shall
not exceed the greater of (x) $50,000,000 and (y) 10% of Consolidated EBITDA
(before giving effect to such non-recurring cash add back) for the applicable
four quarter period, (h) minority interest expense, and (i) non-cash stock
option expenses, non-cash equity-based compensation and/or non-cash expenses
related to stock-based compensation, and minus, to the extent included in
calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added back in clause (b) of this
definition), (iii) any net after-tax gains (less all fees and expenses or
charges relating thereto) on the retirement of debt, (iv) any other nonrecurring
or non-cash income and (v) minority interest income, all as determined on a
Consolidated basis. Consolidated EBITDA will be calculated on a pro forma basis
as if the Transactions and any related incurrence or repayment of Debt by the
Company or any of its Subsidiaries had occurred on the first day of the relevant
period, but shall not take into account any cost savings projected to be
realized as a result of such acquisition or disposition other than cost savings
permitted to be included under Regulation S-X of the Securities and Exchange
Commission. In addition, in the event that the Company or any of its
Subsidiaries acquired or disposed of any Person, business unit or line of
business or made any investment during the relevant period, Consolidated EBITDA
will be determined giving pro forma effect to such acquisition, disposition or
investment as if such acquisition, disposition or investment and any related
incurrence or repayment of Debt had occurred on the first day of the relevant
period, but shall not take into account any cost savings projected to be
realized as a result of such acquisition or disposition other than cost savings
permitted to be included under Regulation S-X of the Securities and Exchange
Commission; provided that if appropriate financial items to calculate
Consolidated EBITDA on a pro forma basis for an acquisition or investment are
unavailable or were not prepared in accordance with GAAP, then the Company may
elect not to include such financial items relating to such acquisition or
investment if the amount of Consolidated EBITDA attributable to such acquisition
or investment as reasonably determined in good faith by the Company is greater
than or equal to $0 or is less negative than negative $25,000,000.

“Consolidated Group” means the Company and its Restricted Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and

 

B-4



--------------------------------------------------------------------------------

all commissions, discounts and other fees and charges owed with respect to
letters of credit, if any, and net costs under Hedge Agreements relating to
interest rates; provided that if the Company or any of its Subsidiaries acquired
or disposed of any Person or line of business during the relevant period
(including for the avoidance of doubt the Transactions and the Synergy
Acquisition), Consolidated Interest Expense will be determined giving pro forma
effect to any incurrence or repayment of Debt related to such acquisition or
disposition as if such incurrence or repayment of Debt had occurred on the first
day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Company most recently delivered pursuant to Section 7.1(a) or
Section 7.1(b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Company on the first day of such period or whose
election to the board of directors of the Company is approved by a majority of
the other Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled” shall have a meaning correlative thereto.

“Control Event” means the execution by the Company of a definitive written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Covenant Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any holder of a
Note under this Agreement, taken as a whole, or (c) the ability of the Company
and the Guarantors, taken as a whole, to perform their payment obligations under
this Agreement.

“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are lenders under a Material Credit Facility.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the

 

B-5



--------------------------------------------------------------------------------

rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as Capital Leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below directly guaranteed in any manner by such
Person, or the payment of which is otherwise provided for by such Person, and
(i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes as such
rate of interest may be modified in accordance with the second paragraph of the
Notes.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispositions” is defined in Section 10.5.

“Dollar Notes” means the Notes denominated in Dollars.

“Dollars” or “$” means lawful money of the United States of America.

“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any Series of Notes from
the registration requirements of the Securities Act.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership

 

B-6



--------------------------------------------------------------------------------

interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

“Euro” or “€” means the unit of single currency of the Participating Member
States.

“Euro Notes” means the Notes denominated in Euros.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
between the United States and any other jurisdiction entered into in connection
with the foregoing (including any treaty, law, regulation or other official
guidance adopted pursuant to any such intergovernmental agreement).

“Foreign Guarantor” means any Guarantor that is not organized under the laws of
the United States or any jurisdiction within the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.

“Governmental Authority” means:

(a)    the government of

(i)    the United States of America or any State or other political subdivision
thereof, or

(ii)    any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

B-7



--------------------------------------------------------------------------------

“Governmental Obligations” means securities that are (i) direct obligations of
the United States for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States that, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act of 1933, as amended) as
custodian with respect to any such Governmental Obligation or a specific payment
of principal of or interest on any such Governmental Obligation held by such
custodian for the account of the holder of such depositary receipt; provided,
however, that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Governmental
Obligation or the specific payment of principal of or interest on the
Governmental Obligation evidenced by such depositary receipt.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Guarantors” is defined in Section 2.2(a) and shall include any Affiliate which
has complied with the requirements of Section 9.7.

 

B-8



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Closing” is defined in Section 3.

“Initial Purchaser” is defined in Section 2.1.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Investment Grade Rating” means, at the time of determination, at least one of
the following ratings of a Person’s senior, unsecured long-term indebtedness for
borrowed money which is pari passu with the Notes and which does not have the
benefit of a guaranty from any Person other than any such Person that at such
time also so guarantees the obligations of the Company under this Agreement and
the Notes: (i) by Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereof (“S&P”), “BBB-” or better,
(ii) by Moody’s Investors Service, Inc., or any successor thereof (“Moody’s”),
“Baa3” or better, or (iii) by another rating agency of recognized national
standing, an equivalent or better rating.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“London Banking Day” means any day other than Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

“Make-Whole Amount” is defined in Section 8.6.

“Margin Stock” has the meaning provided in Regulation U.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Restricted Subsidiaries (i) acquires any going business or
all or substantially all of the assets of

 

B-9



--------------------------------------------------------------------------------

any firm, partnership, joint venture, corporation (including a business trust),
joint stock company, trust, unincorporated association, limited liability
company, or division thereof or other entity, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or a series of transactions) at least a majority of the voting power
of all Voting Stock of a Person (on a fully diluted basis), if the aggregate
amount of Debt incurred by one or more of the Company and its Restricted
Subsidiaries to finance the purchase price of, or other consideration for,
and/or assumed by one or more of them in connection with, such acquisition is at
least $150,000,000 (or the equivalent of such amount in the relevant currency of
payment, reasonably determined by the Company as of the date of the closing of
such acquisition based on the exchange rate of such other currency).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company or the
Company to perform its obligations under this Agreement, any Supplemental Note
Purchase Agreement, the Notes and any Security Document to which it is a party,
or (c) the validity or enforceability of this Agreement, any Supplemental Note
Purchase Agreement, the Notes or any of the Security Documents.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a)    the Bank Credit Agreement;

(b)    the 2015 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(c)    the 2012 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(d)    the 2008 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

(e)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the Initial Closing by the Company or
any Restricted Subsidiary, or in respect of which the Company or any Restricted
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support (“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $250,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency).

“Material Subsidiary” means a Subsidiary that has total assets (on a
consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

B-10



--------------------------------------------------------------------------------

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Gain” is defined in Section 8.7.

“Net Loss” is defined in Section 8.7.

“New STERIS Limited” means New STERIS Limited, a private limited company
organized under the laws of England and Wales, and any successor thereto.

“Non-Swapped Note” is defined in Section 8.6.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Offeree Letter” means that certain letter dated January 23, 2017 from J.P.
Morgan Securities LLC, setting forth the procedures taken with respect to the
offer and sale of the Series A Notes and the Affiliate Guaranty and any Offeree
Letter delivered in connection with a Supplemental Note Purchase Agreement which
shall be dated the date on or about the date of any such Supplemental Note
Purchase Agreement.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Participating Member State” means any member state of the European Community
that maintains the Euro as its lawful currency in accordance with legislation of
the European Community relating to Economic Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

B-11



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i);

(b)    statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(f)    Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h)    options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations in respect of Debt) and
trade-related letters of credit, in each case, outstanding on the date of the
Initial Closing or issued thereafter in and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit, banker’s
acceptances or bank guarantees and the proceeds and products thereof.

 

B-12



--------------------------------------------------------------------------------

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and Company or any of its
Subsidiaries, whereby the Company or such Subsidiary shall have sold or
transferred the accounts receivables of the Company or such Subsidiary to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Debt or any other obligation (contingent or otherwise) under such
Permitted Receivables Facility shall be guaranteed by the Company or its
Subsidiaries (other than the Receivables Subsidiary), (b) there shall be no
recourse or obligation to the Company or its Subsidiaries (other than the
Receivables Subsidiary) whatsoever other than pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Facility that in the
reasonable opinion of the Company are customary for securitization transactions,
and (c) the Company and its Subsidiaries (other than the Receivables Subsidiary)
shall not have provided, either directly or indirectly, any other credit support
of any kind in connection with such Permitted Receivables Facility, other than
as set forth in clause (b) of this definition.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Pounds Sterling”, “Sterling” or “£” means lawful money of the United Kingdom.

“Priority Debt” means, without duplication, the sum of the aggregate principal
amount of (a) all Debt and other obligations of the Company and its Restricted
Subsidiaries secured by Liens pursuant to Section 10.3(j) and (b) all Debt of
Restricted Subsidiaries that are not Guarantors incurred pursuant to
Section 10.1(h); provided, however, Priority Debt shall not include the Notes
and any Debt or other obligations with which the Notes are equally and ratably
secured pursuant to the requirements of Section 9.8.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.8(c).

“Purchasers” means the Initial Purchasers and one or more Eligible Purchasers
that enters into a Supplemental Note Purchase Agreement with the Company.

“QPP Certificate” means a certificate substantially in the form set forth in
Exhibit QPP delivered to the Company by a purchaser or other holder of a Note
pursuant to Section 23(l).

 

B-13



--------------------------------------------------------------------------------

“QPAM Exemption” is defined in Section 6.2(d).

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Company that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Required Holders” means, at any time, subject to Section 17.1, (i) prior to the
Initial Closing, the Purchasers, and (ii) on or after the Initial Closing, the
holders of at least 51% in principal amount of each Series of the Notes at the
time outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Margin Stock” means Margin Stock owned by the Company and its
Subsidiaries the value of which (determined as required under clause 2(i) of the
definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause (2)(i)
of the definition of “Indirectly Secured” set forth in Regulation U), on a
consolidated basis, of the property and assets of the Company and its
Subsidiaries (excluding any Margin Stock) that is subject to the provisions of
Sections 10.3 or 10.4.

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Company, and (b) which is not designated as an “Unrestricted
Subsidiary”.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” is defined in Section 2.2(b).

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company,
as applicable.

“Series” means any series of notes issued hereunder. For the avoidance of doubt,
the Series A Notes shall constitute a single Series hereunder, and any
Supplemental Notes shall constitute a separate Series, as identified in the
related Supplemental Note Purchase Agreement.

“Series A Notes” is defined in Section 1.1.

 

B-14



--------------------------------------------------------------------------------

“Series A-1 Notes” is defined in Section 1.1.

“Series A-2 Notes” is defined in Section 1.1.

“Series A-3 Notes” is defined in Section 1.1.

“Series A-4 Notes” is defined in Section 1.1.

“Series A-5 Notes” is defined in Section 1.1.

“Series A-6 Notes” is defined in Section 1.1.

“Series A-7 Notes” is defined in Section 1.1.

“Settlement Date” is defined in Section 6.2.

“Significant Restricted Subsidiary” means at any time any Restricted Subsidiary
that would at such time constitute a “Significant Subsidiary” (as such term is
defined in Regulation S-X of the Securities and Exchange Commission as in effect
on the date of the Closing) of the Company.

“Source” is defined in Section 6.2.

“STERIS Corporation” means STERIS Corporation, an Ohio corporation, and any
successor thereto.

“Sterling Notes” mean the Notes denominated in Pounds Sterling.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such entity, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.

“Supplemental Closing” is defined in Section 2.3.

“Supplemental Closing Date” is defined in Section 2.3.

“Supplemental Note Purchase Agreement” is defined in Section 2.3.

“Supplemental Notes” is defined in Section 1.2.

 

B-15



--------------------------------------------------------------------------------

“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any Series
of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.

“Supplemental Purchasers” is defined in Section 2.3.

“Swap Breakage Amount” is defined in Section 8.7.

“Swapped Note” is defined in Section 8.6(b).

“Synergy Acquisition” means (a) the Company Merger and (b) the indirect or
direct acquisition of all of the outstanding shares of Synergy Health plc
subject to a scheme document or offer document by New STERIS Limited, pursuant
to a scheme of arrangement under section 895 of the UK Companies Act or
“takeover offer” within the meaning of section 974 (other than section 974
(2)(b)) of the UK Companies Act.

“Synergy Health plc” means Synergy Health plc, a public limited company
organized under the laws of England and Wales and any successor thereto.

“TARGET Settlement Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payment in Euros.

“Taxing Jurisdiction” is defined in Section 23(a).

“Transactions” means (i) the Synergy Acquisition, (ii) the entry into new senior
notes in connection with the Synergy Acquisition, (iii) the entry into the Bank
Credit Agreement and (iv) the refinancing, prepayment, repayment, redemption,
discharge, defeasance and/or amendment of all existing Company indebtedness and
existing Synergy Health plc indebtedness.

“2008 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of August 15, 2008 between the
Company and each of the institutions named in Schedule A thereto.

“2012 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of December 4, 2012 between the
Company and each of the institutions named in Schedule A thereto.

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of May 15, 2015 between the Company and each of the institutions named in
Schedule A thereto.

“Unrestricted Margin Stock” means any Margin Stock owned by the Company and its
Subsidiaries which is not Restricted Margin Stock.

 

B-16



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

B-17



--------------------------------------------------------------------------------

[FORM OF SERIES A-1 NOTE]

STERIS PLC

3.93% Senior Notes, Series A-1, due February 27, 2027

 

No. [                    ]

[Date]

$            

PPN G8472# AA9

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] DOLLARS on February 27, 2027, with interest (computed on the basis of
a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at,
subject to the second paragraph of this Note, the rate of 3.93% per annum from
the date hereof, payable semiannually, on the 27th day of February and August in
each year, commencing with the February or August next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at, subject to the second paragraph of
this Note, a rate per annum from time to time equal to the Default Rate.
Capitalized terms used in this Note and not otherwise defined shall have the
meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to
Section 7.2(a) of the Note Purchase Agreement, in each case, on or prior to the
end of the month in which occurs the applicable deadline specified in the Note
Purchase Agreement for such delivery, until the delivery thereof, and beginning
on the date of such

 

EXHIBIT 1-A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.93% Senior Notes, Series A-1, due February 27, 2027
(the “Series A-1 Notes”) of the Company in the aggregate principal amount of
$50,000,000 which, together with the Company’s (i) €60,000,000 aggregate
principal amount of 1.86% Senior Notes, Series A-2, due February 27, 2027 (the
“Series A-2 Notes”), (ii) $45,000,000 aggregate principal amount of 4.03% Senior
Notes, Series A-3, due February 27, 2029 (the “Series A-3 Notes”),
(iii) €20,000,000 aggregate principal amount of 2.04% Senior Notes, Series A-4,
due February 27, 2029 (the “Series A-4 Notes”), (iv) £45,000,000 aggregate
principal amount of 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”), (v) €19,000,000 aggregate principal amount of 2.30% Senior
Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”), and
(vi) £30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7,
due February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in

 

E-1-A-2



--------------------------------------------------------------------------------

the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note Purchase Agreement.

 

E-1-A-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-A-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-2 NOTE]

STERIS PLC

1.86% Senior Notes, Series A-2, due February 27, 2027

 

No. [                    ]

[Date]

€            

PPN G8472# AB7

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Euros on February 27, 2027, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at,
subject to the second paragraph of this Note, the rate of 1.86% per annum from
the date hereof, payable semiannually, on the 27th day of February and August in
each year, commencing with the February or August next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at, subject to the second paragraph of
this Note, a rate per annum from time to time equal to the Default Rate.
Capitalized terms used in this Note and not otherwise defined shall have the
meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1-B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Euros at Bank of New York in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below. At any time that this
Note is a Swapped Note, certain amounts payable with respect to this Note shall
be payable in Dollars at Bank of New York in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the 1.86% Senior Notes, Series A-2, due February 27, 2027
(the “Series A-2 Notes”) of the Company in the aggregate principal amount of
€60,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) $45,000,000 aggregate principal amount of 4.03% Senior
Notes, Series A-3, due February 27, 2029 (the “Series A-3 Notes”),
(iii) €20,000,000 aggregate principal amount of 2.04% Senior Notes, Series A-4,
due February 27, 2029 (the “Series A-4 Notes”), (iv) £45,000,000 aggregate
principal amount of 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”), (v) €19,000,000 aggregate principal amount of 2.30% Senior
Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”), and (vi)
£30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7, due
February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-B-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (taking into account any applicable
(i) Make-Whole Amount and (ii) Net Loss or Net Gain) and with the effect
provided in the Note Purchase Agreement.

 

E-1-B-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC

By:

 

 

[Title]  

 

E-1-B-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-3 NOTE]

STERIS PLC

4.03% Senior Notes, Series A-3, due February 27, 2029

 

No. [                    ]

[Date]

$            

PPN G8472# AC5

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Dollars on February 27, 2029, with interest (computed on the basis of
a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at,
subject to the second paragraph of this Note, the rate of 4.03% per annum from
the date hereof, payable semiannually, on the 27th day of February and August in
each year, commencing with the February or August next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at, subject to the second paragraph of
this Note, a rate per annum from time to time equal to the Default Rate.
Capitalized terms used in this Note and not otherwise defined shall have the
meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1-C

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 4.03% Senior Notes, Series A-3, due February 27, 2029
(the “Series A-3 Notes”) of the Company in the aggregate principal amount of
$45,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) €60,000,000 aggregate principal amount of 1.86% Senior
Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”),
(iii) €20,000,000 aggregate principal amount of 2.04% Senior Notes, Series A-4,
due February 27, 2029 (the “Series A-4 Notes”), (iv) £45,000,000 aggregate
principal amount of 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”), (v) €19,000,000 aggregate principal amount of 2.30% Senior
Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”), and
(vi) £30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7,
due February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in

 

E-1-C-2



--------------------------------------------------------------------------------

the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note Purchase Agreement.

 

E-1-C-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-C-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-4 NOTE]

STERIS PLC

2.04% Senior Notes, Series A-4, due February 27, 2029

 

No. [                    ]

[Date]

€            

PPN G8472# AD3

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Euros on February 27, 2029, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at,
subject to the second paragraph of this Note, the rate of 2.04% per annum from
the date hereof, payable semiannually, on the 27th day of February and August in
each year, commencing with the February or August next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at, subject to the second paragraph of
this Note, a rate per annum from time to time equal to the Default Rate.
Capitalized terms used in this Note and not otherwise defined shall have the
meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1-D

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Euros at Bank of New York in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below. At any time that this
Note is a Swapped Note, certain amounts payable with respect to this Note shall
be payable in Dollars at Bank of New York in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the 2.04% Senior Notes, Series A-4, due February 27, 2029
(the “Series A-4 Notes”) of the Company in the aggregate principal amount of
€20,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) €60,000,000 aggregate principal amount of 1.86% Senior
Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”),
(iii) $45,000,000 aggregate principal amount of 4.03% Senior Notes, Series A-3,
due February 27, 2029 (the “Series A-3 Notes”), (iv) £45,000,000 aggregate
principal amount of 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”), (v) €19,000,000 aggregate principal amount of 2.30% Senior
Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”), and (vi)
£30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7, due
February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-D-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (taking into account any applicable
(i) Make-Whole Amount and (ii) Net Loss or Net Gain) and with the effect
provided in the Note Purchase Agreement.

 

E-1-D-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-D-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-5 NOTE]

STERIS PLC

3.04% Senior Notes, Series A-5, due February 27, 2029

 

No. [                    ]

[Date]

£            

PPN G8472# AE1

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Pounds Sterling on February 27, 2029, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at, subject to the second paragraph of this Note, the rate of 3.04% per
annum from the date hereof, payable semiannually, on the 27th day of February
and August in each year, commencing with the February or August next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at, subject to the second
paragraph of this Note, a rate per annum from time to time equal to the Default
Rate. Capitalized terms used in this Note and not otherwise defined shall have
the meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1-E

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Pounds Sterling at Bank of New York in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below. At any
time that this Note is a Swapped Note, certain amounts payable with respect to
this Note shall be payable in Dollars at Bank of New York in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of the 3.04% Senior Notes, Series A-5, due February 27, 2029
(the “Series A-5 Notes”) of the Company in the aggregate principal amount of
£45,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) €60,000,000 aggregate principal amount of 1.86% Senior
Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”),
(iii) $45,000,000 aggregate principal amount of 4.03% Senior Notes, Series A-3,
due February 27, 2029 (the “Series A-3 Notes”), (iv) €20,000,000 aggregate
principal amount of 2.04% Senior Notes, Series A-4, due February 27, 2029 (the
“Series A-4 Notes”), (v) €19,000,000 aggregate principal amount of 2.30% Senior
Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”), and (vi)
£30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7, due
February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-E-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (taking into account any applicable
(i) Make-Whole Amount and (ii) Net Loss or Net Gain) and with the effect
provided in the Note Purchase Agreement.

 

E-1-E-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-E-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-6 NOTE]

STERIS PLC

2.30% Senior Notes, Series A-6, due February 27, 2032

 

No. [                    ]    [Date] €                PPN G8472# AF8

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Euros on February 27, 2032 with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at,
subject to the second paragraph of this Note, the rate of 2.30% per annum from
the date hereof, payable semiannually, on the 27th day of February and August in
each year, commencing with the February or August next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at, subject to the second paragraph of
this Note, a rate per annum from time to time equal to the Default Rate.
Capitalized terms used in this Note and not otherwise defined shall have the
meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1-F

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Euros at Bank of New York in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below. At any time that this
Note is a Swapped Note, certain amounts payable with respect to this Note shall
be payable in Dollars at Bank of New York in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the 2.30% Senior Notes, Series A-6, due February 27, 2032
(the “Series A-6 Notes”) of the Company in the aggregate principal amount of
€19,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) €60,000,000 aggregate principal amount of 1.86% Senior
Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”),
(iii) $45,000,000 aggregate principal amount of 4.03% Senior Notes, Series A-3,
due February 27, 2029 (the “Series A-3 Notes”), (iv) €20,000,000 aggregate
principal amount of 2.04% Senior Notes, Series A-4, due February 27, 2029 (the
“Series A-4 Notes”), (v) £45,000,000 aggregate principal amount of 3.04% Senior
Notes, Series A-5, due February 27, 2029 (the “Series A-5 Notes”), and
(vi) £30,000,000 aggregate principal amount of 3.17% Senior Notes, Series A-7,
due February 27, 2032 (the “Series A-7 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-F-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (taking into account any applicable
(i) Make-Whole Amount and (ii) Net Loss or Net Gain) and with the effect
provided in the Note Purchase Agreement.

 

E-1-F-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-F-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-7 NOTE]

STERIS PLC

3.17% Senior Notes, Series A-7, due February 27, 2032

 

No. [                    ]    [Date] £                PPN G8472# AG6

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] Pounds Sterling on February 27, 2032 with interest (computed on the
basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at, subject to the second paragraph of this Note, the rate of 3.17% per
annum from the date hereof, payable semiannually, on the 27th day of February
and August in each year, commencing with the February or August next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at, subject to the second
paragraph of this Note, a rate per annum from time to time equal to the Default
Rate. Capitalized terms used in this Note and not otherwise defined shall have
the meanings set forth in the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Company is above 3:00 to 1:00, the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum.
Changes to the applicable rate of interest shall be effective as of the first
day of the first calendar month after the date upon which the Company has
delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the ratio of
Consolidated Total Debt to Consolidated EBITDA as of the last day of any fiscal
quarter of the Company is above 3:00 to 1:00 until the first day of the first
calendar month after the date upon which the Company has delivered the financial
statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement
and the officer’s certificate pursuant to Section 7.2(a) of the Note Purchase
Agreement evidencing that the ratio of Consolidated Total Debt to Consolidated
EBITDA as of the last day of any fiscal quarter of the Company is equal to or
less than 3:00 to 1:00; provided that the applicable rate of interest per annum
of this Note set forth in clause (a) and (b) of the first paragraph of this Note
shall be increased by 0.75% per annum effective as of the first day of the first
calendar month after the date upon which the Company fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to Section
7.2(a) of the Note Purchase Agreement, in each case, on or prior to the end of
the month in which occurs the applicable deadline specified in the Note Purchase
Agreement for such delivery, until the delivery thereof, and beginning on the
date of such

 

EXHIBIT 1 G

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

delivery, the applicable rate of interest per annum shall be based on the ratio
of Consolidated Total Debt to Consolidated EBITDA reflected in such financial
statements and officer’s certificate.

Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Pounds Sterling at Bank of New York in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below. At any
time that this Note is a Swapped Note, certain amounts payable with respect to
this Note shall be payable in Dollars at Bank of New York in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of the 3.17% Senior Notes, Series A-7, due February 27, 2032
(the “Series A-7 Notes”) of the Company in the aggregate principal amount of
£30,000,000 which, together with the Company’s (i) $50,000,000 aggregate
principal amount of 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”), (ii) €60,000,000 aggregate principal amount of 1.86% Senior
Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”),
(iii) $45,000,000 aggregate principal amount of 4.03% Senior Notes, Series A-3,
due February 27, 2029 (the “Series A-3 Notes”) (iv) €20,000,000 aggregate
principal amount of 2.04% Senior Notes, Series A-4, due February 27, 2029 (the
“Series A-4 Notes”), (v) £45,000,000 aggregate principal amount of 3.04% Senior
Notes, Series A-5, due February 27, 2029 (the “Series A-5 Notes”), and
(vi) €19,000,000 aggregate principal amount of 2.30% Senior Notes, Series A-6,
due February 27, 2032 (the “Series A-6 Notes”; collectively being hereinafter
referred to collectively as the “Series A Notes”) outstanding under that Note
Purchase Agreement, dated as of January 23, 2017 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Purchasers named therein, is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-G-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (taking into account any applicable
(i) Make-Whole Amount and (ii) Net Loss or Net Gain) and with the effect
provided in the Note Purchase Agreement.

 

E-1-G-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1-G-4



--------------------------------------------------------------------------------

[FORM OF SUPPLEMENTAL NOTE]

STERIS PLC

    % Senior Note, Series     , due              ,         

 

No. [                    ]    [Date] $[            ]   
PPN[                    ]

FOR VALUE RECEIVED, the undersigned, STERIS plc (herein called the “Company”), a
public limited company organized under the laws of England and Wales, hereby
promises to pay to [        ], or registered assigns, the principal sum of
[        ] [DOLLARS] on              ,         , with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of     % per annum from the date hereof, payable
semiannually, on the      day of          and          in each year, commencing
with the [                    ] or [                    ] next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to     %. Capitalized terms used in this Note and not otherwise defined
shall have the meanings set forth in the hereinafter defined Note Purchase
Agreement. Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in [lawful money of the United States of
America][Euros][Pounds Sterling] at [                    ] or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Series     
Notes”) issued pursuant to a Supplemental Note Purchase Agreement dated as of
                     to that Note Purchase Agreement, dated as of January 23,
2017 (as from time to time amended, amended and restated or supplemented, the
“Note Purchase Agreement”), between the Company and the Purchasers named therein
and is entitled to the benefits thereof, together with additional Series of
Notes from time to time issued thereunder (the “Supplemental Notes,” and
collectively with the notes issued under the Note Purchase Agreement, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the

 

EXHIBIT 1.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS PLC By:  

 

[Title]  

 

E-1.5-2



--------------------------------------------------------------------------------

 

 

AFFILIATE GUARANTY

Dated as of January 23, 2017

 

Re: $50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027;

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027;

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029;

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029;

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029;

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032;

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

of

STERIS plc

 

 

 

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING                    PAGE  

SECTION 1.

 

DEFINITIONS

     2   

SECTION 2.

 

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT

     2   

SECTION 3.

 

GUARANTY OF PAYMENT AND PERFORMANCE

     3   

SECTION 4.

 

GENERAL PROVISIONS RELATING TO THE GUARANTY

     3   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

     8   

SECTION 6.

 

GUARANTOR COVENANTS

     9   

SECTION 7.

 

PAYMENTS FREE AND CLEAR OF TAXES

     10   

SECTION 8.

 

GOVERNING LAW

     14   

SECTION 9.

 

CURRENCY OF PAYMENTS, INDEMNIFICATION

     15   

SECTION 10.

 

AMENDMENTS, WAIVERS AND CONSENTS

     16   

SECTION 11.

 

NOTICES

     17   

SECTION 12.

 

MISCELLANEOUS

     18   

SECTION 13.

 

RELEASE

     18   

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

AFFILIATE GUARANTY

 

  Re: $50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

This AFFILIATE GUARANTY dated as of January 23, 2017 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).

RECITALS

A.    Each Guarantor is an affiliate of STERIS plc, a public limited company
organized under the laws of England and Wales (the “Company”).

B.    In order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of January 23, 2017 (the “Note Purchase Agreement”) between
the Company and each of the Purchasers as defined therein providing for, inter
alia, the issue and sale by the Company of (a) $50,000,000 aggregate principal
amount of its 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”); (b) €60,000,000 aggregate principal amount of its 1.86%
Senior Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”);
(c) $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”); (d) €20,000,000
aggregate principal amount of its 2.04% Senior Notes, Series A-4, due
February 27, 2029 (the “Series A-4 Notes”); (e) £45,000,000 aggregate principal
amount of its 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”); (f) €19,000,000 aggregate principal amount of its 2.30%
Senior Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and
(g) £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the Series A-6 Notes and the Series A-7 Notes are hereinafter referred to
as the “Series A Notes”; and together with any Supplemental Notes issued
pursuant to Section 1.2 of the Note Purchase Agreement, the “Notes”). Each
holder of a Note shall be referred to as a “Holder”.

C.    The Purchasers have required as a condition to their agreement to enter
into the Note Purchase Agreement that the Company cause each of the undersigned
to enter into this Guaranty and to cause each Affiliate that after the date
hereof becomes an obligor under or delivers a guaranty pursuant to a Material
Credit Facility to enter into a Guaranty Supplement

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

and the Company has agreed to cause each of the undersigned to execute this
Guaranty and shall cause such additional Affiliates to execute a Guaranty
Supplement, in each case in order to induce the Purchasers to enter into the
Note Purchase Agreement and thereby benefit the Company and its Affiliates.

D.    Each of the Guarantors will derive substantial direct and indirect benefit
from the Note Purchase Agreement and the issuance of the Series A Notes.

NOW, THEREFORE, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, each Guarantor does hereby covenant
and agree, jointly and severally, intending to be legally bound as follows:

 

SECTION 1. DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 

SECTION 2. GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a)    Subject to the limitation set forth in Section 2(b) hereof and to the
provisions of Section 13 hereof, each Guarantor jointly and severally does
hereby absolutely and unconditionally guarantee unto the Holders: (1) the full
and prompt payment of the principal of, Make-Whole Amount, if any, Net Loss, if
any, and interest, taking into account Net Gain, if any, on the Notes from time
to time outstanding, as and when such payments shall become due and payable
whether by lapse of time, upon redemption or prepayment, by extension or by
acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, Make-Whole Amount,
if any, Net Loss, if any, and interest, taking into account Net Gain, if any, or
interest at the rate set forth in the Notes and interest accruing at the then
applicable rate provided in the Notes after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) in the applicable currency
as set forth in the Note Purchase Agreement, (2) the full and prompt performance
and observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all reasonable actual out of pocket costs and
expenses, legal or otherwise (including attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreement or under this Guaranty or in any consultation
or action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
the Note Purchase Agreement or any of the terms thereof or any other like
circumstance or circumstances, all in accordance with the terms and provisions
of the Notes and the Note Purchase Agreement.

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(b)    The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

 

SECTION 3. GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guaranty of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guaranties, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guaranty
ceasing to be binding as a continuing security on any other of them.

 

SECTION 4. GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or

(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(3)    settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:

(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);

(2)    demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and

(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.

(c)    Subject to Section 13 hereof, the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their successors and assigns, and shall
remain in full force and effect until the entire principal, Make-Whole Amount,
if any, Net Loss, if any, and interest, taking into account Net Gain, if any, on
the Notes and all other sums due pursuant to Section 2 shall have been paid and
such obligations shall not be affected, modified or impaired upon the happening
from time to time of any event, including without limitation any of the
following, whether or not with notice to or the consent of the Guarantors:

(1) the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

other Person on or in respect of the Notes or under the Note Purchase Agreement
or any other agreement or the power or authority or the lack of power or
authority of the Company to issue the Notes or the Company to execute and
deliver the Note Purchase Agreement or any other agreement or of any other
Guarantors to execute and deliver this Guaranty or any other agreement or to
perform any of its obligations hereunder or the existence or continuance of the
Company or any other Person as a legal entity; or

(2)    any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement; or

(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or

(4)    impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreement, this Guaranty or any other agreements; or

(5)    in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or

(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency,

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

department, official or administrative or regulatory agency of any thereof or
any other action, happening, event or reason whatsoever which shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or

(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement or failure to resort for payment to the
Company, any other Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Company or any other Person, the renewal or extension
of the Notes or amendments, modifications, consents or waivers with respect to
the Notes, the Note Purchase Agreement or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or

(11)    any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or

(12)    any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, Make-Whole Amount, if any, Net
Loss, if any, and interest, taking into account Net Gain, if any), other than
payment thereof in Federal or other immediately available funds, or (ii) the
Company or any other Person might have to the performance or observance of any
of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or

(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except pursuant to Section 13 hereof and by the payment of the principal of,
Make-Whole Amount, if any, Net Loss, if any, and interest, taking into account
Net Gain, if any, on the Notes in accordance with their respective terms
whenever the same shall become due and payable as in the Notes provided and all
other sums due and payable under the Note Purchase Agreement, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company shall default under or in respect of the terms of
the Notes or the Note Purchase Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or the Note Purchase Agreement, this Guaranty shall remain in
full force and effect and shall apply to each and every subsequent default.

(d)    All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the Note Purchase
Agreement whether with or without the consent of or notice to the Guarantors
under this Guaranty or to the Company.

(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full (or other satisfaction agreed to by the Holders) of the
Notes and all other amounts payable under the Notes, the Note Purchase Agreement
and this Guaranty, such amount shall be held in trust for the benefit of the
Holders and shall, except to the extent the Holders have received payment,
promptly be paid to the Holders to be credited and applied to the amounts due or
to become due with respect to the Notes and all other amounts payable under the
Note Purchase Agreement and this Guaranty, whether matured or unmatured. Each
Guarantor acknowledges that it has received direct and indirect benefits from
the financing arrangements

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

contemplated by the Note Purchase Agreement and that the waiver set forth in
this paragraph (e) is knowingly made as a result of the receipt of such
benefits.

(f)    To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.

(g)    Each Guarantor agrees that to the extent the Company, any other Guarantor
or any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded, or otherwise defeased or is
required to be retained by or repaid to a trustee, receiver, or any other Person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantors’ obligations hereunder, as if said payment had not been made.
The liability of the Guarantors hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any Holder from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.

(h)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.

(i)    The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other unsecured
Debt of such Guarantor.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Purchaser that:

(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing (if applicable) under the laws of its
jurisdiction of organization, except as would not reasonably be expected to
materially affect the Consolidated Group as a whole, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on (1) the business,

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries, taken as a whole, (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty. Such Guarantor has the power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof, except as would not
reasonably be expected to materially affect the Consolidated Group as a whole.

(b)    This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and upon execution and delivery of this Guaranty and of
the Note Purchase Agreement and receipt of consideration for the Note Purchase
Agreement and the Notes, this Guaranty will constitute a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter, memorandum of association,
articles of association or by-laws, or any other Material agreement or
instrument to which such Guarantor is bound or by which such Guarantor or any of
its properties may be bound or affected, (2) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor.

(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Guarantor is required in
connection with the execution, delivery or performance by such Guarantor of this
Guaranty.

(e)    Such Guarantor on a consolidated basis has capital not unreasonably small
in relation to its business or any contemplated or undertaken transaction and
has assets having a value both at fair valuation and at present fair salable
value greater than the amount required to pay its debts as they become due and
greater than the amount that will be required to pay its probable liability on
its existing debts as they become absolute and matured. Such Guarantor does not
intend to incur or believe that it will incur, debts beyond its ability to pay
such debts as they become due. Such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 6. GUARANTOR COVENANTS.

From and after the date hereof and continuing so long as any amount on the Notes
remains unpaid each Guarantor agrees to comply with the terms and provisions of
Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note Purchase Agreement, insofar as
such provisions apply to such Guarantor, as if such provisions referred to such
Guarantor.

 

SECTION 7. PAYMENTS FREE AND CLEAR OF TAXES.

(a)    All payments under this Guaranty will be made by each Guarantor in lawful
currency of the United States of America, Euros, or Pounds Sterling, as
applicable, free and clear of, and without liability for withholding or
deduction for or on account of, any present or future taxes of whatever nature
imposed or levied by or on behalf of any jurisdiction other than the United
States (or any political subdivision or taxing authority thereof or therein)
from or through which payments are made (hereinafter a “Taxing Jurisdiction”),
unless the withholding or deduction of such tax is compelled by law.

(b)    If any deduction or withholding for any tax of a Taxing Jurisdiction
shall at any time be required by law in respect of any amounts to be paid by the
Guarantors under this Guaranty, the Guarantors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and will pay to each
Holder such additional amounts as may be necessary in order that the net amounts
paid to such Holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment (including any required deduction or withholding of tax
on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such Holder under the terms of this Guaranty
before the assessment of such tax, provided that no payment of any additional
amounts shall be required to be made for or on account of:

(i)    any tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such Holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a tax that would not have been imposed but for a
Guarantor, after the date of this Agreement, opening an office in, moving an
office to, reincorporating in, or changing the Taxing Jurisdiction from or
through which payments on account of this Guaranty are made to the Taxing
Jurisdiction imposing the relevant tax;

(ii)    any estate, inheritance, gift, transfer, sales, excise, personal
property, wealth, personal property or similar taxes imposed with respect to the
Notes;

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(iii)    any tax imposed otherwise than by withholding from payments under the
Note Purchase Agreement, the Notes or this Guaranty;

(iv)    any tax that would not have been imposed but for the delay or failure by
such Holder in delivering to the Company in a timely manner (following a written
request by the Company) and, if applicable, in the filing with the relevant
Taxing Jurisdiction in a timely manner such properly completed Forms (as defined
below) as are required or permitted to be so delivered or filed by such Holder
to avoid or reduce such taxes (including for such purpose any refilings or
resubmissions or renewals of filings or submissions that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not result in any confidential and proprietary income tax
return information being revealed, either directly or indirectly, to any Person
and such delay or failure could have been lawfully avoided by such Holder, and
provided further that such Holder shall be deemed to have satisfied the
requirements of this clause (b)(iv) upon the proper completion and submission of
such Forms (including refiling or renewals of filings) as may be specified in a
written request of the Company no later than 60 days after receipt by such
Holder of such written request;

(v)    any taxes imposed pursuant to FATCA; or

(vi)    any combination of clauses (i) through (v) above;

provided further that in no event shall a Guarantor be obligated to pay such
additional amounts to any Holder (i) not resident in the United States of
America in excess of the amounts that the Guarantor would be obligated to pay if
such Holder had been a resident of the United States of America for purposes of,
and eligible for the benefits of, any double taxation treaty from time to time
in effect between the United States of America and the relevant Taxing
Jurisdiction or (ii) registered in the name of a nominee if under the law of the
relevant Taxing Jurisdiction (or the current regulatory interpretation of such
law) securities held in the name of a nominee do not qualify for an exemption
from the relevant tax and the Guarantor shall have given timely notice of such
law or interpretation to such Holder.

(c)    By acceptance of any Note, the Holder agrees, subject to the limitations
of clause (b) above, that it will from time to time with reasonable promptness
(x) duly complete and deliver in a timely manner to or as reasonably directed by
the Company all such forms, certificates, documents, declarations,
identification and returns (collectively, “Forms”) required or permitted to be
filed or submitted by or on behalf of such Holder in order to avoid or reduce
any such tax pursuant to the provisions of an applicable statute, regulation or
administrative practice of the relevant Taxing Jurisdiction or to claim the
benefit of an applicable tax treaty or (y) provide the Company with such
information with respect to such Holder as the Company may reasonably request in
order to complete any such Forms, provided that nothing in this Section 6(c)
shall require any Holder to provide information with respect to any such Form or
otherwise if such Form or disclosure of information would involve the disclosure
of confidential and proprietary income tax return information of such Holder,
and provided further that each such Holder shall be deemed to have complied with
its obligation under this paragraph with respect to any Form if such Form shall
have been duly completed and delivered by such Holder

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

to the Company or mailed to the appropriate taxing authority (which in the case
of a United Kingdom HM Revenue and Customs Form US-Company 2002 or any similar
Form shall be deemed to occur when such Form is submitted to the United States
Internal Revenue Service in accordance with the instructions contained in such
Form), whichever is applicable, within 60 days following a written request of
the Company; provided, further, that this Agreement shall be deemed to be such
written request of the Company.

(d)    On or before the date of the Closing, the Company will furnish each
Purchaser with copies of the appropriate Form (and English translation if
required as aforesaid) currently required to be filed in the United Kingdom
pursuant to Section 7(b)(ii), if any, and in connection with the transfer of any
Note the Company will furnish the transferee of such Note with copies of any
such Form and English translation then required.

(e)    If a Guarantor pays an additional amount under this Section 7 to or for
the account of any Holder and such Holder is entitled to a refund of the tax to
which such payment is attributable upon the making of a filing, then such Holder
shall use reasonable efforts to complete and deliver such refund forms to or as
directed by such Guarantor. If such Holder in its reasonable discretion
determines that it has received or been granted a refund of such taxes, such
Holder shall, to the extent that it can do so without prejudice to the retention
of the amount of such refund, reimburse to such Guarantor such amount as such
Holder shall, in its reasonable discretion, determine to be attributable to the
relevant taxes or deduction or withholding. Nothing in this Section 7(e) shall
(i) interfere with the right of the Holder of any Note to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Holder of any
Note shall be under any obligation to claim relief from its corporate profits or
similar tax liability in respect of such tax in priority to any other claims,
reliefs, credits or deductions available to it or (ii) oblige any Holder of any
Note to disclose any confidential and proprietary income tax return information
of such Holder.

(f)    The Company will furnish the Holders, promptly and in any event within 60
days after the date of any payment by any Guarantor of any tax in respect of any
amounts paid under this Guaranty, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of such Guarantor, a duly certified copy of the original
tax receipt or any other reasonably satisfactory evidence of payment), together
with such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any Holder.

(g)    If a Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any tax in respect of which such
Guarantor would be required to pay any additional amount under this Section 7,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such tax is assessed by the relevant Taxing
Jurisdiction directly against the Holder, and such Holder pays such liability,
then such Guarantor will promptly reimburse such Holder for such payment
(including any related interest or penalties to the extent such interest or
penalties arise by virtue of a default or delay by such

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Guarantor) upon demand by such Holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.

(h)    [reserved].

(i)    The obligations of the Guarantors under this Section 7 shall survive the
payment or transfer of any Note and the provisions of this Section 7 shall also
apply to successive transferees of the Notes.

(j)    By acceptance of any Note, the Holder of such Note agrees that such
Holder will with reasonable promptness duly complete and deliver to the Company,
or to such other Person as may be reasonably requested by the Company, from time
to time (i) in the case of any such Holder that is a United States person for
federal income tax purposes, such Holder’s United States tax identification
number or other properly completed Forms (including Internal Revenue Service
Form W-9) reasonably requested by the Company as may be necessary or appropriate
to establish such Holder’s status as a United States person for U.S. federal
income tax purposes and (ii) in the case of any such Holder that is not a United
States person for U.S. federal income tax purposes, such documentation
prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such other documentation or properly
completed Forms (including an appropriate Internal Revenue Service Form W-8, as
applicable) as may be necessary or appropriate for the Company or such other
Person (x) to comply with its obligations under FATCA and to determine that such
Holder has complied with such Holder’s obligations under FATCA, (y) to determine
the amount (if any) to deduct and withhold from any such payment made to such
Holder or (z) to establish such Holder’s status as not a United States person
for U.S. Federal income tax purposes. Nothing in this Section 7 shall require
any Holder to provide information with respect to any Form or otherwise if such
information is confidential or proprietary to such Holder (in which case, for
the absence of doubt, no payment of additional amounts under this Section 7
shall be required to the extent the relevant tax would not have been imposed, or
would have been imposed at a reduced rate, had the Holder provided such
information in a timely and proper manner) unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential (subject to any disclosure
requirements required pursuant to FATCA).

(k)    HMRC DT Treaty Passport Scheme. Any Purchaser (or Holder) who holds a
passport under the HMRC DT Treaty Passport Scheme, and which wishes that scheme
to apply to this Agreement, shall include an indication to that effect by
providing its scheme reference number and its jurisdiction of tax residence as
follows: (a) in the case of each Purchaser, providing such information in
Schedule A at the date hereof in the Note Purchase Agreement or in a
Supplemental Note Purchase Agreement, and (b) in the case of any transferee of a
Note, providing such information in the materials provided by the Holder to the
Company in writing at the time of transfer.

Where a Purchaser (or transferee of a Note) has provided its HMRC DT Treaty
Passport Scheme reference number and jurisdiction of tax residence in Schedule A
at the date hereof in the Note Purchase Agreement or in a Supplemental Note
Purchase Agreement or in a written notice delivered to the Company prior to the
relevant Closing (or in the information provided by

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the Holder to the Company in writing upon transfer) as provided above, the
Company shall file a duly completed form DTTP2 in respect of such Purchaser (or
transferee of a Note) with HMRC within 30 days of the date of the relevant
Closing (or, in the case of any transferee of a Note, within 30 days of
completion of the transfer thereof) and shall provide such Purchaser (or, in the
case of any transferee of a Note, such Holder) with a copy of that filing if so
requested by such Purchaser or transferee.

(l)    Qualifying Private Placement Certificate. Any Purchaser or other Holder
may deliver a QPP Certificate to the Company and provided that such QPP
Certificate has not become a withdrawn certificate or a cancelled certificate
(within the meaning of regulations 6 and 7 respectively of the Income Tax
(Qualifying Private Placement Regulations) 2015 (SI 2015/2002) (the “QPP
Regulations”) (unless such withdrawal or cancellation is as a consequence of the
failure of the Company to comply with its obligations under regulation 7 of the
QPP Regulations other than where regulation 7(4)(b) applies as a consequence of
a Purchaser or other Holder of the Note failing to provide accurate information)
such Purchaser or Holder shall not be required to file any other Form seeking
relief in respect of United Kingdom withholding tax pursuant to the applicable
double taxation agreement or to provide its HMRC DT Treaty Passport Scheme
reference number (and so be non-compliant with the provisions of this Section 7)
unless it has failed to file such Form in accordance with the provisions of this
Section 7 within the period of 30 days following it being notified of the QPP
Certificate becoming a withdrawn or cancelled certificate and receiving a
written request to do so from the Company or its legal counsel.

(m)    Notwithstanding anything to the contrary herein, additional amounts
otherwise payable by a Guarantor pursuant to this Section 7 shall be payable
only to the extent that the net amount that would otherwise be received by a
Holder with respect to a payment by such Guarantor pursuant to this Guaranty,
after such Guarantor has deducted or withheld any tax of a Taxing Jurisdiction
as required by law, is not more than the net amount such Holder would have
received had such payment been made by the Company on the applicable Notes.

 

SECTION 8. GOVERNING LAW.

(a)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE THEREIN.

(b)    Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. Each
Guarantor hereby irrevocably appoints the Company, as its agent for the purpose
of receiving service of any

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

process. In the event the Company (or any successor thereto) shall in accordance
with the terms of the Note Purchase Agreement be organized under the laws of any
jurisdiction other than any state of the United States or the District of
Columbia, each Guarantor agrees it shall irrevocably appoint C T Corporation
System, as its agent for the purpose of receiving service of any process within
the State of New York. Nothing contained in this section shall affect the right
of any Holder to serve legal process in any other manner permitted by law or to
bring any action or proceeding in the courts of any jurisdiction against a
Guarantor or to enforce a judgment obtained in the courts of any other
jurisdiction.

(c)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.

 

SECTION 9. CURRENCY OF PAYMENTS, INDEMNIFICATION.

(a)    Any payment on account of an amount that is payable hereunder or under
the Notes in Dollars which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Dollars which such Holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Dollars that could be so purchased is
less than the amount of Dollars originally due to such Holder, the Company
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order. If the amount of Dollars that could be so
purchased is more than the amount of Dollars originally due to such holder, then
such holder agrees to promptly remit such excess to such Guarantor.

(b)    Any payment on account of an amount that is payable hereunder or under
the Notes in Euros which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Euros which such Holder could
purchase

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

in the foreign exchange markets in London, England, with the amount of such
other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Euros that could be so purchased is
less than the amount of Euros originally due to such Holder, such Guarantor
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order. If the amount of Euros that could be so
purchased is more than the amount of Euros originally due to such holder, then
such holder agrees to promptly remit such excess to such Guarantor.

(c)    Any payment on account of an amount that is payable hereunder or under
the Notes in Sterling which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Sterling which such Holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Sterling that could be so purchased is
less than the amount of Sterling originally due to such Holder, such Guarantor
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order.    If the amount of Sterling that could be so
purchased is more than the amount of Sterling originally due to such holder,
then such holder agrees to promptly remit such excess to such Guarantor.

 

SECTION 10. AMENDMENTS, WAIVERS AND CONSENTS.

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders; provided, that
without the written consent of all of the Holders, no such waiver, modification,
alteration or amendment shall be effective which will reduce the scope of the
guaranty set forth in this Guaranty, amend any of the terms or provisions of
Section 2 or 6 hereof or amend this Section 10. No such amendment or
modification shall extend to or affect any obligation not expressly amended or
modified or impair any right consequent thereon.

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(b)    The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.

(c)    The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d)    Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
Holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

(e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

 

SECTION 11. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or e-mail) or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(1)    if to a Holder listed on Schedule A of the Note Purchase Agreement or
such Holder’s nominee, to such Holder or such Holder’s nominee at the address
specified for such communications on Schedule A, or at such other address as
such Holder or such Holder’s nominee shall have specified to any Guarantor or
the Company in writing,

(2)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(3)    if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of
Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.

Notices under this Section 11 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

SECTION 12. MISCELLANEOUS.

(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.

(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

SECTION 13. RELEASE.

Notwithstanding anything that may be contained herein to the contrary, the
Holders agree that, in accordance with, and pursuant to the requirements of,
Section 2.2(e) of the Note Purchase Agreement, this Guaranty shall be
automatically released and discharged without the necessity of further action on
the part of the Holders if, and to the extent, (a) the corresponding guaranty
given pursuant to the terms of each Material Credit Facility is released and
discharged, (b) such Guarantor is no longer, if applicable, a borrower or issuer
under any Material Credit Facility and (c) no Default or Event of Default shall
have occurred and then be continuing or result therefrom (or should any Default
or Event of Default then exist or result, at such later time as any such Default
or Event of Default shall cease to exist or result therefrom); provided that in
the event the Guarantor shall again become obligated under or with respect to
the previously discharged Guaranty or Material Credit Facility pursuant to the
terms and provisions of the Note Purchase Agreement, then the obligations of
such Guarantor under this Guaranty shall be reinstated and any release thereof
previously given shall be deemed null and void, and such Guaranty shall again
benefit the Holders on an equal and pro rata basis. Any release by the Holders
shall be deemed to have occurred concurrently with the release and discharge
under the Material Credit Facilities. The Company shall promptly notify the
Holders of any release of an Affiliate Guaranty pursuant to this Section 13 and
shall deliver evidence of any release or discharge of a guaranty or Lien in
customary form.

[Intentionally Blank]

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Affiliate Guaranty to be
duly executed by an authorized representative as of the date hereof.

 

AMERICAN STERILIZER COMPANY INTEGRATED MEDICAL SYSTEMS INTERNATIONAL, INC.
ISOMEDIX INC. ISOMEDIX OPERATIONS INC. SOLAR NEW US HOLDING CO, LLC SOLAR NEW US
PARENT CO, LLC SOLAR US ACQUISITION CO, LLC STERIS BARRIER PRODUCTS SOLUTIONS,
INC. STERIS EUROPE, INC. STERIS INC. UNITED STATES ENDOSCOPY GROUP, INC. By:  
Name:   Michael J. Tokich Title:   President STERIS CORPORATION By:  

 

Name:   Michael J. Tokich Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

SYNERGY HEALTH LIMITED By:  

 

Name:   Jonathan Turner Title:   Secretary SYNERGY HEALTH HOLDINGS LIMITED
SYNERGY HEALTH STERILISATION UK LIMITED SYNERGY HEALTH (UK) LIMITED SYNERGY
HEALTH INVESTMENTS LIMITED SYNERGY HEALTH US HOLDINGS LIMITED By:  

 

Name:   Jonathan Turner Title:   Director

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: STERIS plc By:   Name:   Michael J. Tokich Title:   Senior
Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

To the Holders of the Series A Notes, (each, as

  hereinafter defined) of STERIS plc (the

  “Company”)

Ladies and Gentlemen:

WHEREAS, in order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of January 23, 2017 (the “Note Purchase Agreement”) between
the Company and each of the Purchasers as defined therein providing for, inter
alia, the issue and sale by the Company of (a) $50,000,000 aggregate principal
amount of its 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”); (b) €60,000,000 aggregate principal amount of its 1.86%
Senior Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”);
(c) $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”); (d) €20,000,000
aggregate principal amount of its 2.04% Senior Notes, Series A-4, due
February 27, 2029 (the “Series A-4 Notes”); (e) £45,000,000 aggregate principal
amount of its 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”); (f) €19,000,000 aggregate principal amount of its 2.30%
Senior Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and
(g) £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the Series A-6 Notes and the Series A-7 Notes are hereinafter referred to
as the “Series A Notes”; and together with any Supplemental Notes issued
pursuant to Section 1.2 of the Note Purchase Agreement, the “Notes”). Each
Holder of a Note shall be referred to as a “Holder”.

WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Purchasers, the Purchasers required that certain affiliates of
the Company enter into an Affiliate Guaranty as security for the Notes (the
“Guaranty”).

Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned,                     , a                      organized
under the laws of                      (the “Additional Guarantor”), to join in
the Guaranty. In accordance with the requirements of the Guaranty, the
Additional Guarantor desires to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Guaranty attached hereto so
that at all times from and after the date hereof, the Additional Guarantor shall
be jointly and severally liable as set forth in the Guaranty for the obligations
of the Company under the Note Purchase Agreement and Notes to the extent and in
the manner set forth in the Guaranty.

The undersigned is the duly elected                      of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the

 

EXHIBIT 2.2(A)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Guaranty and by such execution the Additional Guarantor shall be deemed to have
made in favor of the Holders the representations and warranties set forth in
Section 5 of the Guaranty.

[The Additional Guarantor hereby irrevocably appoints [C T Corporation System],
as its agent for the purpose of receiving service of any process within the
State of New York.] [THE FOREGOING TO BE ADDED ONLY IF EACH OF THE ADDITIONAL
GUARANTORS AND THE COMPANY IS A FOREIGN GUARANTOR]

Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

 

EXHIBIT 2.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.

Dated:             ,         .

 

[NAME OF ADDITIONAL GUARANTOR] By:     Its ACCEPTED AND AGREED: STERIS plc By:  
Name:  

 

Title:  

 

 

EXHIBIT 2.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT

STERIS plc

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

As of             ,         

To Each of the Purchasers

Named in the Supplemental

Purchaser Schedule Attached Hereto

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated as of
January 23, 2017 between the Company and each of the Initial Purchasers named in
Schedule A attached thereto (as from time to time amended, amended and restated
or supplemented, the “Agreement”). Terms used but not defined herein shall have
the respective meanings set forth in the Agreement.

As contemplated in Section 2.3 of the Agreement, the Company agrees with each
Purchaser as follows:

A.    Subsequent Series of Notes. The Company has authorized and will create a
Subsequent Series of Notes to be called the “Series      Notes.” Said
Series      Notes will be dated the date of issue; will bear interest (computed
on the basis of a 360-day year of twelve 30-day months) from such date at the
rate of     % per annum, payable semiannually in arrears on the      day of each
         and         in each year (commencing             ,         ) until the
principal amount thereof shall become due and payable and shall bear interest on
overdue principal (including any overdue optional prepayment of principal) and
premium, if any, and, to the extent permitted by law, on any overdue installment
of interest at the rate specified therein after the date due for payment,
whether by acceleration or otherwise, until paid; will be expressed to mature on
            ,     ; and will be substantially in the form attached to the
Agreement as Exhibit 1.5 with the appropriate insertions to reflect the terms
and provisions set forth above.

B.    Purchase and Sale of Series      Notes. The Company hereby agrees to sell
to each Supplemental Purchaser set forth on the Supplemental Purchaser Schedule
attached hereto (collectively, the “Series      Purchasers”) and, subject to the
terms and conditions in the Agreement and herein set forth, each Series     
Purchaser agrees to purchase from the Company the aggregate principal amount of
the Series      Notes set opposite each Series      Purchaser’s name in the
Supplemental Purchaser Schedule at 100% of the aggregate principal amount. The
sale of the Series      Notes shall take place at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00 a.m.
Chicago time, at a closing the (“Series      Closing”) on             ,
        , or such other date as shall be agreed upon by the Company and each
Series     Purchaser. At the Series      Closing the Company will deliver to
each

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Series      Purchaser one or more Series      Notes registered in such
Series      Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Series      Notes to be purchased by said
Series      Purchaser and in the denomination or denominations specified with
respect to such Series      Purchaser in the Supplemental Purchaser Schedule
attached hereto against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company’s account on the date of
the Series      Closing (the “Series      Closing Date”) (as specified in a
notice to each Series      Purchaser at least three Business Days prior to the
Series      Closing Date).

C.    Conditions of Series      Closing. The obligation of each Series     
Purchaser to purchase and pay for the Series      Notes to be purchased by such
purchaser hereunder on the Series      Closing Date is subject to the
satisfaction, on or before such Series      Closing Date, of the conditions set
forth in Section 4 of the Agreement, and to the following additional conditions:

(a)    Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Agreement shall be
correct as of the Series      Closing Date and the Company shall have delivered
to each Series      Purchaser an Officer’s Certificate, dated the Series     
Closing Date certifying that such condition has been fulfilled.

(b)    Each Guarantor shall have confirmed in writing that the Series      Notes
shall be guaranteed by the Affiliate Guaranty.

(c)    Contemporaneously with the Series      Closing, the Company shall sell to
each Series      Purchaser, and each Series      Purchaser shall purchase, the
Series      Notes to be purchased by such Series      Purchaser at the
Series      Closing as specified in the Supplemental Purchaser Schedule.

D.    Prepayments. The Series      Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.

(x)    Required Prepayments; Maturity

[to be determined]

(y)    Optional and Contingent Prepayments. As provided in Section 8.2 of the
Agreement.

E.    Purchaser Representations. Each Series      Purchaser represents and
warrants that the representations and warranties set forth in Section 6.1 and
6.2 of the Agreement are true and correct on the date hereof with respect to the
purchase of the Series      Notes by such Series      Purchaser.

 

E-2.3-2



--------------------------------------------------------------------------------

F.    Series      Notes Issued under and Pursuant to Agreement. Except as
specifically provided above, the Series      Notes shall be deemed to be issued
under, to be subject to and to have the benefit of all of the terms and
provisions of the Agreement as the same may from time to time be amended and
supplemented in the manner provided therein.

 

E-2.3-3



--------------------------------------------------------------------------------

The execution hereof by the Series      Purchasers shall constitute a contract
among the Company and the Series      Purchasers for the uses and purposes
hereinabove set forth. By their acceptance hereof, each of the Series     
Purchasers shall also be deemed to have accepted and agreed to the terms and
provisions of the Agreement, as in effect on the date hereof.

 

STERIS PLC   By:  

 

    Its

 

Accepted as of

 

 

[VARIATION]   By:  

 

    Its

 

E-2.3-4



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES      PURCHASERS

 

NAME AND ADDRESS OF

SERIES      PURCHASER

   PRINCIPAL AMOUNT OF
SERIES      NOTES TO  BE PURCHASED  

[NAME OF SERIES      PURCHASER]

   $                

 

(1) All payments by wire transfer of immediately available funds to:

with sufficient information to identify the source and application of such
funds.

 

(2) All notices of payments and written confirmations of such wire transfers:

 

(3) All other communications:

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Series      Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Agreement is true and correct as of the
date hereof with respect to the Series      Notes with the same force and effect
as if each reference to “Series      Notes” set forth therein was modified to
refer the “Series      Notes” and each reference to “this Agreement” therein was
modified to refer to the Agreement as supplemented by this Supplemental Note
Purchase Agreement. The Section references hereinafter set forth correspond to
the similar sections of the Agreement which are supplemented hereby:

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

FORM OF QPP CERTIFICATE

 

To:   STERIS PLC as the Company From:   [Name of holder of the Note(s)] Dated:  

STERIS PLC – NOTE PURCHASE AGREEMENT

dated January 23, 2017 (the “Agreement”)

1.    We refer to the Agreement. This is a QPP Certificate. Terms defined in the
Agreement have the same meaning in this QPP Certificate unless given a different
meaning in this QPP Certificate.

2.    We confirm that:

(a)    we are beneficially entitled to all interest payable to us as holder of
the Note(s);

(b)    we are a resident of a qualifying territory; and

(c)    we are beneficially entitled to the interest which is payable to us on
the Note(s) for genuine commercial reasons and not as part of a tax advantage
scheme.

These confirmations together form a creditor certificate.

3.    In this QPP Certificate the terms “resident,” “qualifying territory,”
“scheme,” “tax advantage scheme” and “creditor certificate” have the meaning
given to them in the QPP Regulations.

4.    We undertake as soon as practicable after becoming aware that any of the
confirmations given above is or has become inaccurate or has ceased to apply to
notify you of the same.

 

[Name of holder of the Note(s)] By:  

 

[This QPP Certificate is required where a holder of Notes is a person eligible
for the UK withholding tax exemption for qualifying private placements; a
separate QPP Certificate should be provided by each such holder.]

 

EXHIBIT QPP

(to Note Purchase Agreement)